2 Journal Officiel de la République du Congo

Loi n° 26-2006 du 5 octobre 2006 portant approba-
tion du contrat de partage de production du permis de
recherche MARINE IX.

L'Assemblée nationale et le Sénat
ont délibéré et adopte :

Le Président de la République promulgue la loi
dont la teneur suit

Article premier : Est approuvé le contrat de partage de produc-
tion du permis de recherche MARINE IX entre la République
du Congo et la société nationale des pétroles du Congo dont le
texte est annexé à la présente loi.

Article 2 : La présente loi sera publiée au Journal officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 5 octobre 2006
Par le Président de la République,
Denis SASSOU N'GUESSO
Le ministre d'Etat, ministre des hydrocarbures,
Jean Baptiste TATI LOUTARD

Le ministre de l'économie, des finances
et du budget,

Pacifique ISSOÏBEKA

Contrat de Partage de Production
MARINE IX

Entre :

La République du Congo (ci-après désignée le « Congo »),
représentée par Monsieur Jean-Baptiste Tati Loutard, Ministre
d'Etat. Ministre des Hydrocarbures,

d'une part,
Et

La Société Nationale des Pétroles du Congo (ci-après désignée
la « SNPC »), titulaire du Permis Marine IX, société nationale
ayant son siège à Brazzaville, représentée par Monsieur Denis
Auguste Marie Gokana, son Président-Directeur Général,

Et

La société Premier Oil Congo (Marine IX) Limited (ci-après
désignée « Premier »), société régie par le droit de Jersey,
ayant son siège à 22 Grenville Street, St Helier, PO Box 87,
Jersey, JE4 8PX, représentée par Monsieur R. A. Allan,
Directeur de Développement Commercial du groupe Premier
Oil, dûment habilité à cet effet,

Et

La société Ophir Congo (Marine IX) Limited (ci-après désignée
+ Ophir :), société régie par le droit de Jersey. ayant son siège
à s/c Channel House Financial Services Group Limited,
Channel House, 7 Esplanade, St Helier, PO Box 352, Jersey,
JE4 5UW, représentée par Monsieur Mark Marshal, Directeur
des Affaires Juridiques et Commerciales, dûment habilité à cet
effet,

d'autre part,

Edition Spéciale N° 07 - 2006
IL A PREALABLEMENT ETE EXPOSE QUE :

La République du Congo a exprimé sa volonté de poursuivre
l'évaluation du potentiel pétrolier en mer profonde du bassin
sédimentaire côtier.

La SNPC est titulaire du permis de recherche d'hydro-
carbures dit «permis Marine IX: qui a été attribué par décret
n°{ Jdul ]joint en annexe I.

En application de l'article 34 du Code des Hydrocarbures, le
Congo et le Contracteur initialement composé de Premier (58,5
%), d'Ophir (31,5 %) et de la SNPC (10 %) ont négocié et arrêté
les modalités de leur coopération dans le cadre d'un contrat de
partage de production pour la mise en valeur du permis
Marine IX.

IL A ENSUITE ETE CONVENU CE QUI SUIT :
Article 1 - Définitions

Aux fins du Contrat, les termes suivants auront la signification
fixée au présent article :

1. 1+ Année Civile » : période de douze (12) mois consécutifs
commençant le premier janvier de chaque année.

1.2 « Baril » : unité égale à 42 gallons américains (un gallon
U.S. étant égal à 3,78541 litres) mesurés à la température de
soixante degrés Fahrenheit (60° F).

1.3 « Budget » : l'estimation prévisionnelle du coût d'un
Programme de Travaux.

1.4 « Cession » : toute opération juridique aboutissant au
transfert entre les Parties ou à toute autre entité, autre qu'une
Partie, de tout ou partie des droits et obligations découlant du
Contrat sur tout ou partie de la Zone de Permis.

1.5 « Code des Hydrocarbures : : la loi n° 24-94 du 23 août
1994 portant code des hydrocarbures en vigueur à la date de
signature du Contrat.

1.6 « Comité de Gestion » : l'organe visé à l'article 4 du
Contrat.

1.7 « Contracteur » : l'ensemble composé initialement par la
SNPC, Premier et Ophir et toute autre société qui deviendrait
Partie au Contrat du fait d'une Cession.

1.8 « Contrat » : le présent contrat de partage de production,
ses annexes qui en font partie intégrante, ainsi que tout ave-
nant qui serait conclu entre les Parties.

1.9 « Contrat d'Association » : le contrat (y compris ses
annexes et ses avenants) régissant les rapports entre les enti-
tés constituant le Contracteur, pour la réalisation en associa-
tion des Travaux Pétroliers.

1.10 « Cost Oil » : la part de la Production Nette définie à
l'article 7.2 du Contrat.

1.11 « Cost Stop la limite maximale de récupération des
Coûts Pétroliers telle que définie à l'article 7.2.1 du Contrat.

1.12« Coûts Pétroliers » : toutes les dépenses et les provisions
liées aux Travaux Pétroliers. Les Coûts Pétroliers comprennent
les dépenses effectivement encourues par le Contracteur y
compris celles encourues avant la Date d'Entrée en Vigueur,
ainsi que les provisions constituées du fait des Travaux
Pétroliers calculées conformément à la Procédure Comptable.
Les Coûts Pétroliers se répartissent notamment entre les
dépenses de développement, d'exploitation, de recherche, les
dépenses liées à des projets sociaux, la Provision pour
Investissements Diversifiés définie à l'article 10 et les provi-
sions et dépenses pour démantèlement et remise en état des
Du 5 octobre 2006
sites dans le cadre des Travaux d'Abandon.

1.13 « Date d'Entrée en Vigueur » : la date de prise d'effet du
Contrat, telle que cette date est définie à l'article 19.1 du
Contrat.

1.14« Dollar » : la monnaie ayant cours légal aux Etats-Unis
d'Amérique.

1.15 « Excess Cost Oil » : la part des Coûts Pétroliers définie
à l'article 8.3 du Contrat.

1.16 « Gaz Associé » : le gaz produit en même temps que les
Hydrocarbures Liquides qui est séparé de ceux-ci au moyen de
séparateurs et qui est habituellement brülé à la torche lorsqu'il
n'est pas réinjecté pour les besoins des Travaux Pétroliers.

1.17 « Gaz Naturel » : les hydrocarbures comprenant princi-
palement du méthane et de l'éthane, qui, à 15° C et à la pres-
sion atmosphérique, sont à l'état gazeux et qui sont découverts
et/ou produits sur la Zone de Permis après l'extraction des
liquides de gaz naturel. Les GPL sont par exception considérés
comme des Hydrocarbures Liquides pour autant qu'ils soient
expédiés au point de livraison sous forme liquide.

1.18« GPL » : les gaz de pétrole liquéfiés.

1.19 « Hydrocarbures » : les Hydrocarbures Liquides et le Gaz
Naturel découverts et/ou produits sur la Zone de Permis.

1.20 « Hydrocarbures Liquides » : les Hydrocarbures décou-
verts et/ou produits sur la Zone de Permis, y compris les GPL,
à l'exception du Gaz Naturel.

1.21 « Indice » : l'indice défini à l'article 7.2.6 du Contrat.

1.22 « Participation » : le pourcentage d'intérêt détenu par
une entité composant le Contracteur et tel que défini dans le
Contrat d'Association.

1.23 « Parties » : les parties au Contrat soit le Congo et le
Contracteur ainsi que toute autre entité à laquelle la SNPC,
Premier ou Ophir pourrait céder une Participation dans les
conditions définies au Contrat.

1.24 « Permis » : permis de recherche d'hydrocarbures dit
«permis Marine IX» institué par décret n° | |du{ ] joint en
annexe I, ainsi que toutes ses prorogations, modifications,
variations ou renouvellements éventuels.

1.25 « Permis d'Exploitation » : tout permis d'exploitation
découlant du Permis ainsi que toutes ses prorogations, modi-
fications, variations ou renouvellements éventuels.

1.26 « Prix Fixé » : le prix de chaque qualité d'Hydrocarbures
Liquides, tel que défini à l'article 9 du Contrat.

1.27 « Procédure Comptable » : la procédure comptable qui,
après signature, fait partie intégrante du Contrat dont elle
constitue l'annexe II.

1.28 « Production Nette » : la production totale d'Hydro-
carbures Liquides (y compris les GPL) extraits d'une zone cou-
verte par un Permis d'Exploitation, production diminuée de
toutes eaux et de tous sédiments produits, de toutes quantités
d'Hydrocarbures réinjectées dans le gisement, utilisées ou per-
dues au cours des Travaux Pétroliers.

1.29 « Production Totale » : la somme des Productions Nettes.

1.80 « Profit Oil » : la part de la Production Nette définie à
l'article 8.1 du Contrat.

1.31 « Programme de Travaux » : un plan de Travaux
Pétroliers devant être effectué durant une période déterminée,
tel qu'approuvé par le Comité de Gestion dans les conditions

Journal Officiel de la République du Congo 3

stipulées au Contrat.

1.32 « Provision pour Investissements Diversifiés » ou «PID» :
la provision définie à l'article 10 du Contrat.

1.33 « Qualité d'Hydrocarbures Liquides » : une quelconque
qualité d'Hydrocarbures Liquides livrée FOB à un Prix Fixé
conformément aux dispositions de l'article 13 du Contrat.

1.34 « Redevance » : la redevance minière proportionnelle due
au Congo telle que prévue à l'article 12.1 du Contrat.

1.35 Réserves Prouvées : : les quantités d'hydrocarbures tel-
les que définies par la Society of Petroleum Engineers (telles
qu'indiquées sur le site web : www.spe.org) qui, selon les
informations géologiques et techniques disponibles, ont une
forte probabilité (>90 %) d'être récupérées dans le futur, à par-
tir des gisements connus et dans les conditions technico-
économiques existantes, et qui sont déterminées et certifiées
selon les méthodes habituelles du Contracteur et approuvées
par le Comité de Gestion notamment dans le cadre d'une
demande de Permis d'Exploitation, d'un Plan de
Développement ou pendant la phase d'exploitation.

1.36 « Société Affilée » :

a) Toute société dans laquelle plus de cinquante pour cent
(50 %) des droits de vote dans les assemblées générales ordi-
naires des actionnaires ou associés (ci-après désignées les
«Assemblées») sont détenus directement ou indirectement par
l'une des Parties ;

b) Toute société qui détient, directement ou indirectement,
plus de cinquante pour cent (50 %) des droits de vote dans les
Assemblées de l'une des Parties ;

c) Toute société dont les droits de vote dans les Assemblées
sont détenus pour plus de cinquante pour cent (50 %) par une
société qui détient elle-même, directement ou indirectement,
plus de cinquante pour cent (50 %) des droits de vote dans les
Assemblées de l'une des Parties ;

d) Toute société dans laquelle plus de cinquante pour cent
(50 %) des droits de vote dans les Assemblées sont détenus
directement ou indirectement par une société ou par plusieurs
sociétés telles que décrites aux sous-paragraphes 1.36 (a) à
1.36(c) ci-dessus.

1.37 « Tax Oil » : la part du Profit Oil du Congo définie à
l'article 12.2 du Contrat.

1.38 « Titulaire + : le titulaire du Permis ou d'un Permis
d'Exploitation conformément aux dispositions du Code des
Hydrocarbures. Pour le Permis à la date de signature du
Contrat, le Titulaire signifie la SNPC.

1.39 « Travaux d'Abandon » : les Travaux Pétroliers décidés
par le Comité de Gestion dans les conditions stipulées à l'arti-
cle 5.5 du Contrat et ayant pour objet le démantèlement des
installations de production ainsi que la réhabilitation des sites
de la Zone de Permis à la fin de l'exécution des Travaux
d'Exploitation.

1.40 « Travaux de Développement » : les Travaux Pétroliers
liés aux Permis d'Exploitation relatifs à l'étude, la préparation
et la réalisation des opérations telles que : sismique, forage,
équipement de puits et essais de production, construction et
pose de plates-formes, ainsi que toutes autres opérations
connexes, et toutes autres opérations réalisées en vue de l'éva-
luation des gisements et de leurs extensions, de la production,
du transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement.

141 + Travaux d'Exploitation » : les Travaux Pétroliers relatifs
aux Permis d'Exploitation et liés à l'exploitation et à l'entretien
des installations de production, de traitement, de stockage,

4 Journal Officiel de la République du Congo

de transport et d'expédition des Hydrocarbures au point d'en-
lèvement.

1.42 « Travaux de Recherche » : les Travaux Pétroliers liés au
Permis et réalisés dans le but de découvrir et d'apprécier un ou
plusieurs gisements d'Hydrocarbures tels que les opérations
de géologie, de géophysique, de forage, d'équipement de puits
et d'essais de production, ainsi que ceux ayant pour objet le
démantèlement des installations d'exploration ainsi que la
réhabilitation des sites de la Zone de Permis à la fin de l'exé-
cution des Travaux de Recherche.

1.43 « Travaux Pétroliers » : toutes activités conduites pour
permettre la mise en œuvre du Contrat sur la Zone de Permis,
notamment les études, les préparations et les réalisations des
opérations, les activités juridiques, comptables et financières.
Les Travaux Pétroliers se répartissent entre les Travaux de
Recherche, les Travaux de Développement, les Travaux
d'Exploitation et les Travaux d'Abandon.

1.44 « Trimestre » : une période de trois (3) mois consécutifs
commençant le premier jour de janvier, d'avril, de juillet et
d'octobre de toute Année Civile.

1.45 « Zone de Permis » : la zone couverte par le Permis et
tous les Permis d'Exploitation qui en découlent.

Article 2 - Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquel-
les le Contracteur réalisera conformément aux dispositions de
l'article 25 du Code des Hydrocarbures, les Travaux Pétroliers
et selon lesquelles les Parties se partageront la production
d'Hydrocarbures en découlant.

Article 3 - Champ d'application du Contrat - Opérateur

3.1 Le Contrat est un contrat de partage de production sur la
Zone de Permis régi par toutes les dispositions légales et régle-
mentaires en vigueur, applicables au Contracteur, qui ne sont
ou ne seront pas contraires au Contrat.

3.2 Les Travaux Pétroliers seront réalisés au nom et pour le
compte du Contracteur par une des entités composant celui-ci
et dénommée l'Opérateur. L'Opérateur est désigné par le
Contracteur dans le cadre du Contrat d'Association. Premier
est l'Opérateur présentement désigné par le Contracteur pour
le Permis et pour les Permis d'Exploitation en découlant.

3.3 Pour le compte du Contracteur, l'Opérateur aura notam-
ment pour tâche de :

a) Préparer et soumettre au Comité de Gestion les projets de
Programmes de Travaux annuels, les Budgets correspondants
et leurs modifications éventuelles ;

b) Diriger, dans les limites des Programmes de Travaux et
Budgets approuvés, l'exécution des Travaux Pétroliers ;

c) Préparer, en cas de découverte déclarée commercialement
exploitable, les Programmes de Travaux de Développement et
d'Exploitation relatifs au gisement découvert ;

d) Sous réserve de l'application des dispositions de l'article 3.6
ci-dessous, négocier et conclure avec tous tiers les contrats
relatifs à l'exécution des Travaux Pétroliers ;

e) Tenir la comptabilité des Travaux Pétroliers, préparer et
soumettre annuellement au Congo les comptes. conformément
aux dispositions de la Procédure Comptable ; et

1) Conduire les Travaux Pétroliers de la manière la plus appro-
priée et, d'une façon générale, mettre en œuvre tous moyens
appropriés en respectant les règles de l'art en usage dans l'in-
dustrie pétrolière internationale, en vue de :

Edition Spéciale N° 07 - 2006

i) L'exécution des Programmes de Travaux dans les meilleures
conditions techniques et économiques : et

äi) L'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers, l'Opérateur devra,
pour le compte du Contracteur :

a) Conduire avec diligence toutes les opérations conformément
aux pratiques généralement suivies dans l'industrie pétrolière,
se conformer aux règles de l'art en matière de champs pétroli-
fères et de génie civil et accomplir ces opérations d'une maniè-
re efficace et économique. Toutes les opérations seront exécu-
tées conformément aux termes du Contrat.

b) Fournir le personnel nécessaire aux Travaux Pétroliers en
tenant compte des dispositions de l'article 16 ci-dessous.

c) Permettre à un nombre raisonnable de représentants du
Congo d'avoir un accès périodique, aux frais du Contracteur,
aux lieux où se déroulent les Travaux Pétroliers, avec le droit
d'observer tout ou partie des opérations qui y sont conduites.
Le Congo pourra, par l'intermédiaire de ses représentants ou
employés dûment autorisés, examiner tout ou partie des don-
nées et interprétations de l'Opérateur se rapportant aux
Travaux Pétroliers, y compris, sans que cette énumération soit
limitative, les carottes, les échantillons de toute nature, les

analyses, les données magnétiques, les diagrammes, les car-
tes, les tables et levés.

L'Opérateur conservera toutes ces données en République du
Congo et en fournira une copie au Congo. Toutefois, en ce qui
concerne les documents exigeant des conditions particulières
de rangement ou de conservation, ceux-ci seront conservés
dans un lieu choisi par les Parties sous la responsabilité de
l'Opérateur et le Congo y aura tous droits d'accès. L'Opérateur
en fournira une copie au Congo à sa demande.

d) Mettre en place et maintenir en vigueur toutes les couvertu-
res d'assurances de types et de montants conformes aux usa-
ges dans l'industrie pétrolière et à la réglementation issue du
code adopté par la Conférence interafricaine des marchés d'as-
surances (CIMA) en vigueur au Congo.

e) Payer ponctuellement tous les frais et dépenses encourus au
titre des Travaux Pétroliers.

3.5 Le Contracteur devra exécuter chaque Programme de
Travaux dans les limites du Budget correspondant et ne pour-
ra entreprendre aucune opération qui ne serait pas comprise
dans un Programme de Travaux approuvé ni engager de
dépenses qui excèderaient les montants inscrits au Budget,
sous réserve de ce qui suit :

a) Si cela s'avère nécessaire pour l'exécution d'un Programme
de Travaux approuvé, le Contracteur est autorisé à faire des

| dépenses excédant le Budget adopté, dans la limite de dix pour
cent (10 %) du Budget. L'Opérateur devra rendre compte de cet
excédent de dépenses au Comité de Gestion suivant.

b) Au cours de chaque Année Civile, le Contracteur est aussi
autorisé à effectuer, dans le cadre des Travaux Pétroliers, des
dépenses imprévues non incluses dans un Programme de
| Travaux (mais qui y sont liées) et non inscrites dans un
Budget, dans la limite cependant d'un total d'un million cinq
cent mille (1.500.000) Dollars ou leur contre-valeur dans une
autre monnaie. Toutefois, ces dépenses ne doivent pas être fai-
tes pour atteindre des objectifs jusqu'alors refusés par le
Comité de Gestion et l'Opérateur devra présenter dans les plus
brefs délais un rapport relatif à ces dépenses au Comité de
Gestion. Lorsque ces dépenses auront été approuvées par le
Comité de Gestion, le montant autorisé sera à nouveau porté à
un million cinq cent mille (1.500.000) Dollars ou leur contre-
valeur dans toute autre monnaie, le Contracteur ayant en per-
manence le pouvoir de dépenser ce montant aux conditions
Du 5 octobre 2006
fixées ci-dessus.

c) En cas d'urgence dans le cadre des Travaux Pétroliers,
l'Opérateur pourra engager les dépenses immédiates qu'il juge-
ra nécessaires pour la protection des vies. des biens et de l'en-
vironnement et l'Opérateur devra faire part dans les plus brefs
délais au Comité de Gestion des circonstances de ce cas
d'urgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les matériels
et services dont le coût est estimé supérieur à sept cent cin-
quante mille (750.000) Dollars par appel d'offres pour les
Travaux de Recherche et un million cinq cent mille (1.500.000)
Dollars pour les Travaux de Développement et d'Exploitation.
Les entités composant le Contracteur pourront soumissionner
dans le cadre de ces appels d'offres. La procédure ci-dessus ne
s'appliquera pas pour les études géologiques et géophysiques,
l'interprétation des données sismiques, les simulations et étu-
des de gisements, l'analyse des puits, la corrélation et l'inter-
prétation, l'analyse des roches-mères, l'analyse pétrophysique
et géochimique, la supervision et l'ingénierie des Travaux
Pétroliers, l'acquisition de logiciels et les travaux nécessitant
l'accès à des informations confidentielles lorsque le
Contracteur aura la possibilité de fournir les prestations à par-
tir de ses moyens propres ou de ceux de ses Sociétés Affiliées.

3.7 Le Contracteur exercera ses fonctions en industriel dili-
gent. Sa responsabilité ne saurait étre recherchée que pour les
pertes et les dommages résultant d'une faute lourde de sa part,
telle qu'appréciée au regard des pratiques et usages inter-
nationaux de l'industrie pétrolière et dans le respect de la
réglementation congolaise applicable.

Article 4 - Comité de Gestion

4.1 Aussitôt que possible après la Date d'Entrée en Vigueur du
Contrat, il sera constitué, pour la Zone de Permis, un Comité
de Gestion composé d'un représentant du Contracteur et d'un
représentant du Congo. Le Congo et le Contracteur nommeront
chacun un représentant et un suppléant. Chaque suppléant
nommé agira seulement au cas où le représentant désigné ne
serait pas disponible. Le Congo et le Contracteur auront cha-
cun le droit de remplacer à tout moment son représentant où
son suppléant en s'avisant mutuellement de ce remplacement.
Les représentants du Congo et du Contracteur pourront se
faire assister par un nombre raisonnable de membres de leur
personnel en qualité d'observateurs.

4.2 Le Comité de Gestion aura à examiner toutes questions
inscrites à son ordre du jour relatives à l'orientation, à la pro-
grammation et au contrôle de la réalisation des Travaux
Pétroliers. Il examinera notamment les Programmes de
Travaux et les Budgets qui feront l'objet d'une approbation et
il contrôlera l'exécution desdits Programmes de Travaux et
Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du Contracteur, pren-
dra toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en applica-
tion des règles suivantes :

a) Pour les Travaux de Recherche, l'Opérateur présentera,
pour le compte du Contracteur, au Comité de Gestion, les
orientations et les Programmes de Travaux qu'il entend réali-
ser et les Budgets y afférents. Le Comité de Gestion formulera
éventuellement les recommandations qu'il jugera nécessaires
et en considération desquelles le Contracteur prendra les déci-
sions utiles ;

b) Pour les Travaux de Développement, les Travaux
d'Exploitation et les Travaux d'Abandon, ainsi que pour les
décisions relatives à l'arrêt des Travaux d'Exploitation

Journal Officiel de la République du Congo 5

l'Opérateur présentera, pour le compte du Contracteur, au
Comité de Gestion les orientations, les Programmes de
Travaux et les Budgets qu'il propose pour approbation. Les
décisions du Comité de Gestion sur ces propositions sont pri-
ses à l'unanimité.

Au cas où une question ne pourrait pas recueillir l'unanimité
à une réunion du Comité de Gestion, l'examen de la question
sera reporté à une deuxième réunion du Comité de Gestion qui
se tiendra, sur convocation de l'Opérateur, dix (10) jours au
moins après la date de la première réunion. Pendant ce délai,
le Congo et le Contracteur se concerteront et l'Opérateur four-
nira toutes informations et explications qui lui seront deman-
dées par le Congo. Il est entendu que si au cours de cette
deuxième réunion le Congo et le Contracteur ne parviennent
pas à un accord sur la décision à prendre, la décision appar-
tiendra au Contracteur. Pour les Travaux de Développement
complémentaires sur un même Permis d'Exploitation, l'accord
unanime devra être recherché. On entend par Travaux de
Développement complémentaires sur un même Permis
d'Exploitation les Travaux de Développement qui n'étaient pas
inclus dans le plan de développement initialement adopté par
le Comité de Gestion dans le cadre de la demande de ce Permis
d'Exploitation.

Les décisions du Comité de Gestion ne devront pas être sus-
ceptibles de porter atteinte aux droits et obligations résultant,
pour le Contracteur, du Contrat et du Permis et des Permis
d'Exploitation.

4.4 Le Comité de Gestion se réunira chaque fois que
l'Opérateur le demandera, sur convocation adressée quinze
(15) jours à l'avance. L'Opérateur transmettra au Congo dans
le même délai le dossier relatif à la réunion du Comité de
Gestion. En outre, la convocation contiendra l'ordre du jour
proposé, la date, l'heure et le lieu de ladite réunion. Le Congo
pourra à tout moment demander que l'Opérateur convoque
une réunion pour délibérer sur des questions déterminées qui
feront alors partie de l'ordre du jour de ladite réunion. Le
Comité de Gestion devra se réunir au moins deux fois au cours
de chaque Année Civile pour discuter et approuver le
Programme de Travaux et le Budget et pour entendre le rap-
port de l'Opérateur sur l'exécution du Budget afférent à
l'Année Civile précédente. Le Comité de Gestion ne peut sta-
tuer sur une question qui ne figure pas à l'ordre du jour de la
réunion, sauf décision contraire unanime des représentants
du Congo et du Contracteur.

4.5 Les séances du Comité de Gestion sont présidées en alter-
nance par le représentant du Congo et par celui de l'Opérateur.
L'Opérateur en assure le secrétariat.

4.6 L'Opérateur préparera un procès-verbal écrit de chaque
séance et en enverra copie au Congo dans les quinze (15) jours
de la date de la réunion, pour approbation ou remarques dans
les trente (30) jours à compter de la date de réception. En
outre, l'Opérateur établira et soumettra à la signature du
représentant du Congo et du Contracteur, avant la fin de
chaque séance du Comité de Gestion, une liste des questions
ayant fait l'objet d'un vote et un résumé des positions adoptées
à l'occasion de chaque vote.

4.7 Toute question pourra être soumise à la décision du
Comité de Gestion sans que soit tenue une séance formelle, à
la condition que cette question soit transmise par écrit par
l'Opérateur au Congo. Dans le cas d'une telle soumission, le
Congo devra, dans les dix (10) jours suivant réception, commu-
niquer son vote par écrit à l'Opérateur, sauf si la question sou-
mise au vote requiert une décision dans un délai plus bref en
raison de l'urgence, auquel cas le Congo devra communiquer
son vote dans le délai stipulé par l'Opérateur, ce délai ne pou-
vant toutefois être inférieur à quarante-huit (48) heures. En
l'absence de réponse du Congo dans le délai imparti, la propo-
sition de l'Opérateur sera considérée comme adoptée. Toute
question qui reçoit le vote affirmatif dans les conditions pré-
vues au paragraphe 4.3 ci-dessus sera réputée adoptée comme

6 Journal Officiel de la République du Congo

si une réunion avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute per-
sonne dont l'audition est demandée par le Congo ou le
Contracteur. En outre, le Congo ou le Contracteur peut, à ses
frais, se faire assister aux réunions du Comité de Gestion par
des experts de son choix, à condition d'obtenir un engagement
de confidentialité desdits experts, étant entendu que les
experts assistant le Congo ne devront présenter aucun lien
avec des sociétés pétrolières concurrentes des entités compo-
sant le Contracteur.

Article 5 - Programmes de Travaux et Budgets

5.1 Pour le compte du Contracteur, l'Opérateur soumettra au
Congo, dans un délai de soixante (60) jours à compter de la
Date d'Entrée en Vigueur, le Programme de Travaux qu'il se
propose de réaliser au cours de l'Année Civile en cours et de
l'Année Civile suivante, ainsi que les projets de Budgets cor-
respondants. Par la suite, au plus tard le quinze (15) novem-
bre de chaque Année Civile, l'Opérateur soumettra au Congo le
Programme de Travaux qu'il se propose de réaliser au cours de
l'Année Civile suivante ainsi que le projet de Budget correspon-
dant. Chaque Programme de Travaux comprendra au mini-
mum les travaux dont l'exécution est exigée, le cas échéant,
aux termes du programme minimum de travaux pour l'Année
Civile considérée. Au moment de la soumission du

de Travaux et du Budget de chaque Année Civile, l'Opérateur
présentera sous forme moins détaillée un Programme de
Travaux et un Budget prévisionnels pour les deux Années
Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année
Civile, le Comité de Gestion adoptera le Programme de Travaux
et le Budget relatifs à l'Année Civile suivante. Au moment où il
adoptera un Programme de Travaux et un Budget, le Comité de
Gestion examinera, à titre préliminaire et sans l'adopter, le
Programme de Travaux et le Budget pour les deux Années
Civiles suivantes. Aussitôt que possible après l'adoption d'un
Programme de Travaux et d'un Budget, l'Opérateur en adres-
sera une copie au Congo.

5.3 Chaque Budget contiendra une estimation détaillée, par
Trimestre, du coût des Travaux Pétroliers prévus dans le
Programme de Travaux correspondant à chaque Trimestre en
question. Chaque programme de Travaux et chaque Budget
seront susceptibles d'être révisés et modifiés par le Comité de
Gestion à tout moment dans l'année.

5.4 Dans les quatre-vingt-dix (90) jours suivant la fin d'une
Année Civile (ou en cas de fin du Contrat dans les trois (3) mois
de cette expiration), l'Opérateur devra, pour le compte du
Contracteur, rendre compte au Congo de la façon dont a été
exécuté le Budget afférent à l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera au cours d'une Année Civile
qu'un total de soixante-quinze pour cent (75 %) des réserves
prouvées d'un Permis d'Exploitation devrait avoir été produit
au cours de l'Année Civile suivante, l'Opérateur soumettra au
Congo, pour le compte du Contracteur, au plus tard le quinze
(15) novembre de l'Année Civile en cours, le Programme de
Travaux d'Abandon qu'il se propose de réaliser sur ce Permis
d'Exploitation avec un plan de remise en état du site, un calen-
drier des travaux prévus et une estimation détaillée de l'en-
semble des coûts liés à ces Travaux d'Abandon.

Pour permettre la récupération des Coûts Pétroliers afférents
aux Travaux d'Abandon conformément aux dispositions de
l'article 7.2.2 ci-dessous par les entités composant le
Contracteur sous la forme de provisions pour la remise en état
des sites, l'Opérateur déterminera, au plus tard le quinze (15)
novembre de l'Année Civile en cours, le montant exprimé en
Dollars par Baril de la provision à constituer. Ce montant sera
égal au montant total estimé des Travaux d'Abandon divisé par
le montant des réserves prouvées restant à produire selon les
estimations sur le Permis d'Exploitation considéré.

Edition Spéciale N° 07 - 2006

Au plus tard le quinze (15) décembre de la même Année Civile,
le Comité de Gestion adoptera, pour chaque Permis
d'Exploitation considéré, le Programme de Travaux d'Abandon
et le Budget correspondant pour la période allant jusqu'à la fin
de la réalisation des Travaux d'Abandon. A la même date, le
Comité de Gestion approuvera également le montant de la pro-
vision que les entités composant le Contracteur seront tenues
de constituer pour chaque Baril d'Hydrocarbures Liquides res-
tant à produire. Chaque entité composant le Contracteur
imputera en conséquence sur les Coûts Pétroliers de chacune
des Années Civiles suivantes une somme égale au montant de
la provision à constituer par Baril restant à produire multipliée
par la part de production d'Hydrocarbures Liquides lui reve-
nant au titre de l'Année Civile considérée sur le Permis
d'Exploitation considéré.

Si besoin est, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur présentera au Congo les modifica-
tions qu'il convient d'apporter à l'estimation des réserves res-
tant à exploiter et au coût des Travaux d'Abandon prévus. En
fonction de ces nouvelles estimations de réserves restant à
produire et des nouvelles estimations des coûts des Travaux
d'Abandon, l'Opérateur déterminera, le cas échéant, compte
tenu des provisions déjà effectuées à ce titre, le nouveau mon-
tant en Dollars des provisions à constituer pour l'ensemble des
Années Civiles à venir jusqu'à l'arrêt de la production, sur
chaque Baril d'Hydrocarbures Liquides qui sera produit. Le
Comité de Gestion approuvera ce nouveau montant au plus
tard le quinze (15) décembre de la même Année Civile.

Les Parties conviennent expressément que par dérogation à la
réglementation en vigueur au Congo, les provisions pour aban-
don et les intérêts générés par celles-ci seront gérés exclusive-
ment conformément aux dispositions du Contrat et aux déci-
sions prises par le Comité de Gestion. Les fonds versés au titre
de cette provision seront notamment déposés sur un compte
bancaire ouvert à cet effet par l'Opérateur au nom et pour le
compte du Contracteur auprès d'une banque choisie par
le Comité de Gestion dans des conditions déterminées par
celui-ci.

5.6 Les livres et écritures comptables du Contracteur se rap-
portant aux Travaux Pétroliers seront soumis à vérification et
à inspection périodique de la part du Congo ou de ses repré-
sentants.

Après en avoir informé le Contracteur par écrit, et moyennant
un préavis d'au moins quarante-cinq (45) jours, le Congo exer-
cera ce droit de vérification, pour un exercice donné ou bien
par le personnel de l'Administration congolaise ou bien par un
cabinet indépendant internationalement reconnu, désigné par
lui et agréé par le Contracteur. L'agrément du Contracteur ne
sera pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo disposera d'un délai
de quinze (15) mois à compter de la date de dépôt des comptes
définitifs auprès du Comité de Gestion pour effectuer en une
seule fois ces examens et vérifications.

A l'occasion de ces vérifications, le Congo s'efforcera de procé-
der aux vérifications de façon à gêner le moins possible le
Contracteur.

Les frais afférents à cette vérification seront pris en charge par
le Contracteur dans la limite d'un montant annuel égal à cin-
quante mille (50.000) Dollars la première Année Civile et égal
à cent mille (100.000) Dollars les Années Civiles suivantes.

Lorsque la vérification n'est pas réalisée par le personnel de
l'Administration congolaise, le cabinet indépendant agréé par
le Congo et l'Opérateur exercera sa mission dans le respect des
termes de références établis par le Congo pour l'examen de
l'application des règles définies dans la Procédure Comptable
pour la détermination des Coûts Pétroliers et de leur récupé-
ration. Lesdits termes de référence seront communiqués au
Contracteur avant l'intervention dudit cabinet. Le rapport final

Du 5 octobre 2006

de cette vérification sera communiqué dans les meilleurs délais
au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur qui sont
notamment chargées de fournir leur assistance au
Contracteur ne sont pas soumis à la vérification susvisée. Sur
demande, l'Opérateur fournira un certificat du cabinet inter-
national chargé de certifier les comptes desdites Sociétés
Affiliées. Ce cabinet devra certifier que les charges d'assis-
tance imputées aux Coûts Pétroliers ont été calculées de
manière équitable et non discriminatoire. Cette disposition ne
s'applique pas aux Sociétés Affiliées de droit congolais qui
pourraient être créées pour les besoins de l'exécution du
Contrat.

Pour toutes contradictions, erreurs ou anomalies relevées lors
des inspections et vérifications, le Congo pourra présenter ses
objections au Contracteur par écrit et de manière raison-
nablement détaillée, dans les quatre-vingt-dix (90) jours sui-
vant la fin de ces examens et vérifications.

Pour la Zone de Permis, les dépenses imputées en Coûts
Pétroliers et les calculs relatifs au partage de la Production
Totale dans ladite Année Civile seront considérés comme défi-
nitivement approuvés si le Congo n'a pas opposé d'objection
dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fera l'objet d'une concertation avec
l'Opérateur. L'Opérateur rectifiera les comptes dans les plus
brefs délais en fonction des accords qui seront intervenus à
cette occasion avec le vérificateur mandaté par le Congo. Les
différends qui pourraient subsister seront portés à la connais-
sance du Comité de Gestion avant d'être éventuellement sou-
mis à l'arbitrage conformément aux dispositions de l'article 22
du Contrat.

5.7 Les registres et livres de comptes retraçant les Travaux
Pétroliers seront tenus par l'Opérateur en langue française et
libellés en Dollars. Les registres sont utilisés pour déterminer
la quote-part des Coûts Pétroliers et de la production revenant
aux entités composant le Contracteur aux fins du calcul par
l'Opérateur pour le compte du Contracteur des quantités
d'Hydrocarbures lui revenant au titre des articles 7 et 8 du
Contrat.

Il est de l'intention des Parties, qu'à l'occasion de la conversion
de devises et de toutes autres opérations de change relatives
aux Travaux Pétroliers, le Contracteur ne réalise ni gain, ni
perte qui ne soit porté(e) aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations seront précisées dans
la Procédure Comptable.

Article 6 - Découverte d'Hydrocarbures

6.1 Dès qu'une découverte est mise en évidence, pour le comp-
te du Contracteur, l'Opérateur en informe le Congo. Dans les
meilleurs délais et au plus tard dans les trente (30) jours qui
suivent la fin du sondage de découverte, le Contracteur pré-
sente au Comité de Gestion un premier rapport de découverte
sur le ou les niveaux rencontré(s) qui peut (peuvent) être consi-
déré(s) comme producteur(s), l'importance des indices donnés
par le gisement et une estimation des travaux à entreprendre
dans les trois (3) mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la décou-
verte, après mise à jour du rapport de découverte, le
Contracteur soumet au Comité de Gestion :

- un rapport détaillé sur la découverte :

- un Programme de Travaux et le Budget prévisionnels nèces-
saires à la délinéation du gisement comprenant notamment
les travaux complémentaires à effectuer et le nombre de
puits d'appréciation à forer :

- un planning de réalisation des travaux d'appréciation.

Journal Officiel de la République du Congo 7

Après examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les règles de décisions
définies à l'articles 4.3 ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet
un rapport au Comité de Gestion sur les possibilités de mise
en production du champ ainsi délimité,

Après examen de ce rapport par le Comité de Gestion, si le
Contracteur établit le caractère commercial du gisement en
fonction de ses critères d'évaluation, le Titulaire, à la demande
du Contracteur, sollicite l'octroi d'un Permis d'Exploitation
auprès de l'Administration congolaise compétente.

Article 7 - Remboursement des Coûts Pétroliers

7.1 Le Contracteur assurera le financement de l'intégralité des
Coûts Pétroliers. Le financement des Coûts Pétroliers au titre
de la Participation de la SNPC sera assuré par les autres enti-
tés composant le Contracteur dans les conditions définies au
Contrat d'Association.

7.2 Le remboursement des Coûts Pétroliers s'effectuera sur la
Zone de Permis. A cet effet, une part de la production
d'Hydrocarbures Liquides provenant de la zone de chaque
Permis d'Exploitation au cours de chaque Année Civile sera
effectivement affectée au remboursement des Coûts Pétroliers
{ci-après désignée le « Cost Oil ») ; comme suit :

7.2.1 Dès le démarrage de la production d'Hydrocarbures
Liquides sur un Permis d'Exploitation, chaque entité compo-
sant le Contracteur commencera à récupérer sa part des Coûts
Pétroliers relatifs à la Zone de Permis, en recevant chaque
Année Civile, sous réserve des dispositions de l'article 7.2.5,
une quantité d'Hydrocarbures Liquides au plus égale à cin-
quante pour cent (50 %) de la Production Nette du Permis
d'Exploitation multipliée par le pourcentage de la Participation
qu'elle détient dans le Permis d'Exploitation (ci-après désignée
le « Cost Stop »).

Si au cours d'une quelconque Année Civile, les Coûts Pétroliers
non encore récupérés par une entité composant le Contracteur
dépassent la valeur du Cost Stop, le surplus ne pouvant être
récupéré dans ladite période sera reporté sur les Années
Civiles suivantes jusqu'à récupération totale ou expiration du
Contrat.

7.2.2 Nonobstant les dispositions des articles 7.2.1 ci-dessus
et 7.2.4 ci-dessous, à l'effet du remboursement des Coûts
Pétroliers constitués par les provisions et les dépenses afféren-
tes aux Travaux d'Abandon et les provisions pour la PID,
chaque entité composant le Contracteur a le droit de récupé-
rer sa part de ces Coûts Pétroliers en prélevant chaque Année
Civile une part des Productions Nettes dans lesquelles elle
détient une Participation, part dont la valeur est égale à sa part
des provisions et dépenses afférentes aux Travaux d'Abandon
des provisions afférentes à la PID, telle que cette part est déter-
minée pour chaque Année Civile conformément aux disposi-
tions de l'article 5.5 ci-dessus et ce, jusqu'à récupération de la
totalité de l'ensemble de ces Coûts Pétroliers, si nécessaire au
cours des Années Civiles suivantes.

L'Opérateur effectuera au nom et pour le compte du
Contracteur les dépenses liées aux Travaux d'Abandon dans la
limite du montant des provisions qui auront été progressive-
ment constituées à cet effet conformément aux dispositions de
l'article 5.5 ci-dessus et prises en compte dans la masse des
Coûts Pétroliers effectivement récupérés, conformément aux
dispositions du Contrat. Toutes les dépenses liées aux Travaux
d'Abandon constitueront des Coûts Pétroliers qui s'imputeront
sur les provisions constituées, lesdites provisions étant repri-
ses pour des montants identiques venant en déduction des
Coûts Pétroliers correspondants.

7.2.3 La valeur du Cost Oil sera déterminée en utilisant le Prix
Fixé pour chaque Qualité d'Hydrocarbures Liquides tel que
défini à l'article 9 ci-dessous.

8

7.2.4 Le remboursement des Coûts Pétroliers pour chaque
Année Civile s'effectuera selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation y compris les sommes |
allouées éventuellement à tout projet social qui serait lié à |
l'attribution du Permis ;

- les coûts des Travaux de Développement :

- la PID et les provisions et dépenses décidées pour la cou-
verture des Travaux d'Abandon ; et

- les coûts des Travaux de Recherche ainsi que tous les aut-
res Coûts Pétroliers.

Les Coûts Pétroliers sont reclassés dans les catégories de
Travaux Pétroliers ci-dessus selon leur nature.

7.2.5 Afin de tenir compte des situations particulières des prix
d'Hydrocarbures Liquides, les Parties conviennent des disposi-
tions suivantes :

a) Au cas où ces prix sont exceptionnellement bas :

- si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures
Liquides est supérieur à la première valeur du Prix Fixé |
indiquée au tableau ci-dessous et inférieur ou égal à la
seconde valeur du Prix Fixé indiquée au tableau ci-dessous,
le Cost Stop sera fixé entre soixante-dix pour cent (70 %) et
cinquante pour cent (50 %) suivant un calcul linéaire ;

- si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures
Liquides est inférieur ou égal à la première valeur du Prix
Fixé indiquée au tableau ci-dessous, le Cost Stop sera égal
à soixante-dix pour cent (70 %).

©
2350et
<500

a D

<200

E
22004
<350

Réserves Prouvées
2500

À

[En [a 12 10

16 16 16 4

b) Si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures
Liquides est supérieur aux valeurs indiquées dans le tableau
ci-dessous, les Coûts Pétroliers à l'exclusion des provisions et
dépenses afférentes aux Travaux d'Abandon et des provisions
afférentes à la PID seront remboursés à chaque entité compo-
sant le Contracteur par affectation d'une quantité

d'Hydrocarbures Liquides dont la valeur sera au plus égale au
produit de la somme des Production Nettes lui revenant expri-
mée en Barils multipliée par cinquante pour cent (50%) muiti-
plié par la valeur applicable selon le tableau ci-dessous.

7.2.6 Au moment de leur remboursement, les Coûts Pétroliers
non récupérés seront actualisés selon les dispositions prévues
par la Procédure Comptable à compter de leur date de paie-
ment par application de l'indice d'inflation du produit interieur
brut des Etats-Unis d'Amérique, tel que publié par l'OCDE
dans sa Revue Mensuelle, à la page « National Accounts »,
sous les références : « National Income and Product — Etats-
Unis - Implicit Price Level ». La valeur de l'indice était de 100

en 2004 et de XXX au 2ÈME trimestre 2005 (publication du

mois de septembre 2005). En cas d'impossibilité d'utiliser
ladite référence, les Parties se concerteront pour convenir

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006
d'une nouvelle référence équivalente.
Article 8 - Partage de la production

8.1 Chaque Production Nette, déduction faite de la Redevance
y afférente et de la quantité d'Hydrocarbures Liquides affectée
au remboursement des Coûts Pétroliers conformément aux
dispositions de l'article 7 ci-dessus y afférente (ci-après dési-
gnée le « Profit Oil »), sera partagée entre le Congo et le
Contracteur comme suit :

FRéserves Prouvées par] Part du Contracteur Part du Congo
Permis tation
ea millions de Barils)
50% F50%
<200
E EE 5%
2200 &<350
T D % x
2350 et < 500
5 35% S%
2500

8.2 Au cas où le Prix Fixé d'une ou plusieurs Qualités
d'Hydrocarbures Liquides serait supérieur à la valeur du Prix
Fixé applicable suivant le tableau figurant à l'article 7.2.5(b)
ci-dessus, la Production Nette correspondant à la différence
entre le chiffre d'affaires généré par la vente de la Production
Nette de cette ou ces Qualités d'Hydrocarbures Liquides au(x)
Prix Fixé(s) et le chiffre d'affaires correspondant calculé au Prix
Fixé applicable suivant le tableau figurant à l'article 7.2.5(b)
ci-dessus sera partagée à raison de soixante-dix pour cent (70
%) pour le Congo et de trente pour cent (30 %) pour le
Contracteur. La Production Nette correspondant à la part res-
tante du chiffre d'affaires, soit la part équivalant au chiffre
d'affaires pouvant être généré par une vente de la même
Production Nette à un prix égal au Prix Fixé applicable suivant
le tableau figurant à l'article 7.2.5 (b) ci-dessus, restera parta-
gée comme stipulé aux articles 7 et 8.1 ci-dessous.

Il est entendu que dans le cadre de l'application du présent
article, la partie de la Redevance correspondant à l'excédent du
chiffre d'affaires généré par la vente de la Production Totale à
un prix supérieur au Prix Fixé applicable suivant le tableau
figurant à l'article 7.2.5(b) ci-dessus est comprise dans la part
de soixante-dix pour cent (70 %) qui revient ainsi au Congo.

8.3 Au cas où le montant des Coûts Pétroliers récupérés au
cours d'une Année Civile déterminée serait inférieur à la valeur
du Cost Stop telle que celle-ci est définie à l'article 7.2
ci-dessus, la Production Nette correspondant à la différence
entre le montant de ces Coûts Pétroliers et la valeur du Cost
Stop (ci-après désignée l' « Excess Cost Oil ») sera partagée
entre le Congo et le Contracteur comme suit :

Réserves FProuvées par] Paru Contracteur Par du Congo
Permis d'Exploitation
{en millions de Barils)
A 40% Ï 0%
<200
B 30% 70%
2 200 et < 350
© 5% F%
22 350 et < 500
5 0% 80%
2500

8.4 Pour la répartition du Profit Oil de la Zone de Permis entre
le Congo et chaque entité composant le Contracteur prévue ci-
dessus, les parts de chaque Qualité d'Hydrocarbures Liquides

Du 5 octobre 2006

à recevoir par le Congo et par chaque entité composant le
Contracteur sont proportionnelles au rapport entre la
Production Nette de chacune de ces Qualités d'Hydrocarbures
Liquides affectées au Profit Oil et la somme des Productions
Nettes des Hydrocarbures Liquides affectées au Profit Oil.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Aux fins de la récupération des Coûts Pétroliers, du par-
tage du Profit Oil, de la détermination des montants à verser
au titre de la PID prévue à l'article 10 ci-dessous ou de la per-
ception en espèces de la Redevance, le prix des Hydrocarbures
Liquides sera le Prix Fixé.

Le Prix Fixé reflétera la valeur des Hydrocarbures Liquides de
chaque qualité, FOB terminal de chargement au Congo, sur le
marché international déterminée en Dollars par Baril.

Pour chaque mois, le Prix Fixé sera déterminé paritairement
par le Congo et les entités composant le Contracteur. A cet
effet, les entités constituant le Contracteur communiqueront
au Congo les informations nécessaires conformément aux
dispositions prévues à la Procédure Comptable.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo
et les entités composant le Contracteur se rencontreront afin
de déterminer d'un commun accord, pour chaque Qualité
d'Hydrocarbures Liquides produite, le Prix Fixé pour chaque
mois du Trimestre écoulé. A cette occasion, chaque entité com-
posant le Contracteur soumettra au Congo les informations
visées à l'article 9.1 ci-dessus et tout élément pertinent se rap-
portant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux. Si,
au cours de cette réunion, un accord unanime ne peut être
obtenu, les Parties se rencontreront de nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des Hydrocarbures Liquides de qualités similaires
vendues aux conditions du marché (arm's length}, afin d'obte-
nir une décision unanime avant la fin du deuxième mois sui-
vant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur déter-
minera en tant que de besoin un prix mensuel provisoire, pour
chaque Qualité d'Hydrocarbures Liquides. qu'il appliquera jus-
qu'à la détermination définitive pour le mois considéré du Prix
Fixé. Ce prix provisoire sera porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermina-
tion du Prix Fixé, l'une ou l'autre Partie pourra soumettre le
différend à l'arbitrage dans les conditions prévues à l'article
22.6 du Contrat.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le
Congo et le Contracteur se concerteront pour fixer le prix du
Gaz Naturel conformément aux dispositions de l'article 15
ci-après.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou « PID » a
pour objet de permettre d'affecter des fonds à des investis-
sements ou à des engagements financiers destinés au dévelop-
pement de l'économie congolaise : ces fonds seront affectés
notamment à la promotion des petites et moyennes entreprises
et des petites et moyennes industries et à une aide au finance-
ment des projets des promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à un
pour cent (1 %) de la valeur au(x) Prix Fixé(s) de la Production
Totale et calculé conformément aux dispositions de la
Procédure Comptable.

Les montants affectés à la PID constituent des Coûts Pétroliers
qui seront remboursés selon les modalités définies à l'article
7.2.2 ci-dessus.

Journal Officiel de la République du Congo

Article 11 - Projet social

Le Contracteur financera à hauteur d'un montant maximum
de cent mille Dollars (100.000 US$) par période de validité du
Permis, un projet social qui sera déterminé d'un commun
accord entre le Congo et le Contracteur.

Article 12 - Régime fiscal

12.1 La redevance minière proportionnelle (ci-après désignée
la « Redevance ») due au Congo sur chaque Permis
d'Exploitation sera calculée au taux de quinze pour cent (15 %)
s'appliquant à la Production Nette.

Le Congo aura le droit de recevoir la Redevance en espèces en
notifiant au Contracteur son choix au moins quatre-vingt-dix
(90) jours à l'avance. Si une telle notification n'est pas faite par
le Congo, la Redevance sera alors prélevée par le Congo en
nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le
Contracteur au cours des Travaux Pétroliers seront assujetties
au paiement en espèces de la Redevance selon le taux applica-
ble indiqué ci-dessus. Les dépenses correspondantes consti-
tueront des Coûts Pétroliers.

12.2 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages définis
aux articles 7 et 8 ci-dessus sera nette de tout impôt, droit ou
taxe de quelque nature que ce soit.

L'impôt sur les sociétés dû par chaque entité composant le
Contracteur s'applique aux revenus générés par la part de la
Production Totale lui revenant conformément aux dispositions
de la Procédure Comptable.

Pour les besoins du présent article 12, il est expressément sti-
pulé que la part d'Hydrocarbures Liquides allouée au paiement
de l'ensemble des impôts, droits et taxes dus par les entités
composant le Contracteur aux termes du Contrat dont notam-
ment l'impôt sur les sociétés calculé au taux de trente-cinq
pour cent (35 %) (ci-après désignée le « Tax Oil ») est incluse
dans les parts d'Hydrocarbures Liquides revenant au Congo à
l'issue des affectations et des partages définis aux articles 7 et
8 ci-dessus.

Les déclarations d'impôt seront établies en Dollars par cha-
cune desdites entités et les récépissés fiscaux correspondants
seront délivrés à chacune d'elles par l'Administration fiscale
congolaise.

Ces déclarations restent soumises au contrôle de
l'Administration fiscale selon la réglementation fiscale applica-
ble sans préjudice des dispositions de l'article 5.6 ci-dessus.

12.3 Les importations effectuées par le Contracteur ou par les
entreprises sous-traitantes au nom du Contracteur dans le
cadre des Travaux Pétroliers sont soumises aux dispositions
de l'annexe III du Contrat. Les matières non visées par l'annexe
Ill restent soumises à la législation douanière de la
Communauté économique et monétaire de l'Afrique centrale
(CEMAC) en vigueur au Congo.

12.4 Le Contracteur est exonéré de tout impôt et taxe intérieu-
re dont notamment la contribution des patentes, les impôts
fonciers bâtis et non bâtis, les droits d'enregistrement et de
timbre relatifs aux actes auxquels le Contracteur peut être
partie dans le cadre de Travaux Pétroliers, y compris à l'oc-
casion de transferts de Participations ou d'actifs à l'exception
de l'impôt sur les sociétés (acquitté selon les modalités définies
à l'article 12.2 ci-dessus), la Redevance, la part de Profit Oil de
l'Etat et les contributions rémunérant un service.

12.5 Réalisées dans le cadre du Contrat, les exportations
d'Hydrocarbures Liquides, de tout bien utilisé pour les
Travaux Pétroliers et de tout échantillon liquide ou solide pro-
venant des Travaux Pétroliers et destiné à être analysé sont

10

exonérées de tous impôts, droits ou taxes de quelque nature
que ce soit et en particulier des droits de trafic maritime insti-
tués par le décret n° 98-39 du 19 janvier 1998 tel que complé-
té par les arrêtés n° 98-11 et n° 98-12 du 29 janvier 1998.

12.6 Le Contracteur est assujetti au paiement de la redevance
superficiaire conformément aux dispositions du Code des
Hydrocarbures.

12.7 Les opérations réalisées dans le cadre du Contrat ne sont
assujetties à la taxe sur la valeur ajoutée que dans les condi-
tions définies par le dispositif issu de la loi n° 12-97 du 12 mai
1997 et en vigueur à la date de signature du Contrat.

12.8 Aucune retenue à la source ne sera exigible au titre des
contrats passés par l'Opérateur ou les entités composant le
Contracteur avec leurs Sociétés Affiliées pour les besoins des
opérations pétrolières dans le cadre du Contrat.

L'Administration congolaise remettra dans les meilleurs délais
les certificats attestant du paiement de toute retenue à la
source qui serait acquittée au titre des contrats passés par
l'Opérateur ou les entités composant le Contracteur.

Article 13 - Transfert de propriété et enlèvement des
Hydrocarbures Liquides

13.1 Les Hydrocarbures Liquides produits deviendront la pro-
priété indivise du Congo et du Contracteur au passage de la
tête des puits de production.

La propriété de la part des Hydrocarbures Liquides revenant
au Congo et à chaque entité composant le Contracteur en
application des articles 7, 8 et 12 ci-dessus sera transférée à
ceux-ci à la sortie des installations de stockage : dans le cas
d'une expédition par navire pétrolier, le point de transfert de
propriété et d'enlèvement sera le point de raccordement entre
le navire et les installations de chargement.

Le Congo prendra également livraison au(x) même(s) point(s)
d'enlèvement de la part d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients
et transporteurs, aura le droit d'enlever librement au point
d'enlèvement choisi à cet effet la part des Hydrocarbures
Liquides lui revenant en application des articles 7, 8 et 12
ci-dessus.

Les Parties conviennent que, en fonction de la réalité technique
des gisements découverts, il pourra être établi plusieurs points
d'enlèvement pour les besoins du Contrat.

Tous les frais relatifs au transport, au stockage et à l'expédi-
tion, des Hydrocarbures Liquides jusqu'au point d'enlèvement
feront partie des Coûts Pétroliers.

Reconnaissant que conformément au premier alinéa du pré-
sent article 13.1, les Hydrocarbures Liquides deviennent la
propriété indivisible du Congo et du Contracteur dès qu'ils
passent par la tête des puits de production et reconnaissant en
outre qu'il est opportun de fournir une assurance couvrant ces
Hydrocarbures Liquides, les Parties conviennent que le
Contracteur souscrive une telle assurance sur la totalité de ces
Hydrocarbures Liquides, y compris la part du Congo et que le
coût de cette assurance soit inclus dans les Coûts Pétroliers et
récupéré en même temps que les Coûts Pétroliers relatifs aux
Travaux d'Exploitation.

13.2 Les Parties enlèveront leur part respective
d'Hydrocarbures Liquides, FOB terminal de chargement, sur
une base aussi régulière que possible, étant entendu que cha-
cune d'elles pourra, dans des limites raisonnables, enlever
plus ou moins que la part lui revenant au jour de l'enlèvement,
à condition toutefois qu'un tel sur-enlèvement ou sous-enlève-
ment ne porte pas atteinte aux droits de l'autre Partie et soit
compatible avec le taux de production, la capacité de stockage

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

et les caractéristiques des navires. Les Parties se concerteront
régulièrement pour établir un programme prévisionnel d'enlè-
vement sur la base des principes énoncés ci-dessus. Les
Parties arréteront, avant le début de toute production commer-
ciale sur la Zone du Permis, une procédure d'enlèvement fixant
les modalités d'application du présent article.

13.3 Chaque entité composant le Contracteur est tenue, à la
demande du Congo, de vendre en priorité aux industries
congolaises, aux conditions définies ci-dessous, les
Hydrocarbures Liquides lui revenant en vue de satisfaire les
besoins de celles-ci. Le Congo n'exigera pas de ces entités
qu'elles vendent aux industries congolaises au titre de chaque
Année Civile des quantités d'Hydrocarbures Liquides supé-
rieures à trente pour cent (30 %) de la part leur revenant au
titre du Contrat. Le Congo pourra choisir la Qualité
d'Hydrocarbures Liquides la plus appropriée aux besoins des
industries congolaises parmi les qualités disponibles.

Le Congo notifiera à chaque entité composant le Contracteur,
au moins quatre-vingt-dix (90) jours avant le début de chaque
Année Civile, les quantités et les Qualités d'Hydrocarbures
Liquides pour l'Année Civile en question. En pareil cas, le prix
de vente des Hydrocarbures Liquides sera payé en Dollars au
Prix Fixé et selon des modalités de paiement à convenir, y com-
pris en ce qui concerne les garanties de paiement, en fonction
des circonstances, dans le cadre d'un contrat qui sera négocié
le moment venu avec les acheteurs. Il est par ailleurs convenu
que tout retard de paiement par rapport à la date contractuel-
le convenue portera intérêt au taux LIBOR US$ plus deux pour
cent (2 %). En cas de retard de paiement supérieur à cent qua-
tre-vingt (180) jours à partir de la date contractuelle convenue,
le Contracteur se réserve le droit de prélever les sommes dues
au Congo sur le montant de la Redevance et/ou du Profit Oil
dus au Congo.

13.4 Dans la mesure où le Comité de Gestion déterminera que
cela est possible dans le cadre des opérations visées par le
Contrat, l'Opérateur s'efforcera de fournir aux industries dési-
gnées par le Congo les différentes Qualités d'Hydrocarbures
Liquides requises. Au cas où un mélange d'Hydrocarbures
Liquides aurait déjà été effectué, les entités composant le
Contracteur s'engagent, à la demande du Congo, à procéder à
des échanges entre le tonnage d'Hydrocarbures Liquides reve-
nant au Congo en application de l'article 13.3 ci-dessus
contre les tonnages de pétrole brut de qualités différentes qui
sont à leur disposition et produites au Congo, en tenant comp-
te de la qualité, et de tous autres facteurs habituellement pris
en considération selon les pratiques en usage dans l'industrie
pétrolière.

13.5 Sous réserve de la limite fixée à l'article 13.3 ci-dessus,
l'engagement de chaque entité composant le Contracteur de
fournir des Hydrocarbures Liquides aux industries congolaises
est limité, pour chaque Année Civile, à une quantité égale au
total de leurs besoins, multiplié par une fraction dont le numé-
rateur est la quantité d'Hydrocarbures Liquides de cette quali-
té revenant à cette entité au titre de sa Participation, et dont le
dénominateur est la production totale de pétrole brut de cette
qualité réalisée au Congo pendant la même Année Civile.

13.6 Au cas où il existerait au Congo plusieurs producteurs,
mais où en raison des besoins des industries congolaises, les
entités composant le Contracteur se verraient obligées, à la
demande du Congo, de livrer des volumes supérieurs à leur
obligation déterminée en application de l'article 13.3 ci-dessus,
le Congo réunira l'ensemble des producteurs de pétrole brut
au Congo et s'efforcera de faire effectuer entre eux des échan-
ges de quantités de pétrole brut de telle sorte que soit établie
entre les différents producteurs l'égalité décrite à l'article 13.3
ci-dessus, en tenant compte de la quantité et tous autres fac-
teurs habituellement pris en considération dans l'industrie
pétrolière.

13.7 La livraison des quantités d'Hydrocarbures Liquides aux
industries congolaises se fera au point d'enlèvement à terre

Du 5 octobre 2006

Journal Officiel de la République du Congo 1

ou en mer ou à la sortie des installations de stockage de
ces entités.

Article 14 - Propriété des biens mobiliers et immobiliers

14.1 La propriété des biens mobiliers et immobiliers de toute
nature acquis par le Contracteur dans le cadre des Travaux
Pétroliers sera automatiquement transférée au Congo dès le
complet remboursement au Contracteur des Coûts Pétroliers
correspondants. Toutefois, après le transfert de propriété, le
Contracteur pourra continuer à utiliser lesdits biens immobi-
liers et mobiliers gratuitement et de manière exclusive pendant
toute la durée du Contrat ; en cas de cession ou de vente des
biens ainsi transférés, les produits obtenus seront en totalité
versés au Congo.

Dans le cas où des biens mentionnés ci-dessus seraient l'objet
de sûüretés consenties à des tiers dans le cadre du financement
des Travaux Pétroliers, le transfert de la propriété de ces biens
au Congo n'interviendra qu'après complet remboursement par
le Contracteur des emprunts ainsi garantis.

Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au Contracteur : ni

- aux biens meubles et immeubles acquis par le Contracteur
pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

- aux biens meubles et immeubles acquis pour les Travaux
Pétroliers relatifs à la Zone de Permis, mais qui sont instal-
lés à demeure hors de la Zone de Permis. La propriété de
ces biens sera transférée au Congo en même temps que les
installations qui les supportent, selon le régime applicable
à ces dernières.

14.2 Le Congo reconnaît que, afin de faciliter le financement
des Travaux Pétroliers, les entités composant le Contracteur
peuvent avoir à hypothéquer ou constituer en sûreté des biens
concourant à la réalisation de Travaux Pétroliers, ainsi qu'à
nantir des droits résultants pour elles du Contrat de Partage
de Production.

Sur la demande de ces entités composant le Contracteur pré-
cisant les modalités de constitution de ces süretés et leurs
bénéficiaires, et dans la mesure où ces sûretés ne porteront
pas atteinte aux intérêts fondamentaux du Congo, le Congo
autorisera lesdites sûretés dans les formes et délais requis
pour satisfaire les besoins des organismes préteurs.

Article 15 - Gaz Naturel

15.1 En cas de découverte de Gaz Naturel, le Congo et le
Contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité d'une exploitation commerciale de cette
découverte et, si elle est possible, envisager les aménagements
juridiques, économiques ou fiscaux qui devront être apportés
au Contrat.

15.2 Le Contracteur pourra utiliser le Gaz Naturel ou le Gaz
Associé pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection de gaz visant à améliorer la récu-
pération des Hydrocarbures Liquides. Les quantités de gaz
ainsi utilisées ne seront soumises à aucun droit, impôt ou taxe
de quelque nature que ce soit.

15.3 Tout Gaz Associé produit et non utilisé directement pour
les Travaux Pétroliers pourra être brülé à la torche après auto-
risation du Ministre chargé des hydrocarbures telle que prévue
au dernier alinéa de l'article 25 du Code des Hydrocarbures.
Article 16 - Emploi - Formation du personnel congolais

16.1 Sur la base des besoins de formation exprimés par le
Congo, l'Opérateur définira durant le premier mois de chaque

Année Civile et mettra en œuvre un programme de formation
de personnel dans les domaines de la recherche, de l'exploita-
tion et de la commercialisation des hydrocarbures, dont le
budget annuel ne sera pas supérieur à cent mille (100.000)
Dollars par Année Civile dans l'hypothèse où est octroyé un
Permis d'Exploitation dont les Réserves Prouvées sont infé-
rieures à trois cent cinquante millions (350.000.000) de Barils.
Ce montant est porté à cent cinquante mille (150.000) Dollars
dans l'hypothèse où est octroyé un Permis d'Exploitation dont
les Réserves Prouvées sont supérieures à trois cent cinquante
millions (350.000.000) de Barils. Les programmes de forma-
tion et les budgets susvisés seront préparés par l'Opérateur et
présentés au Comité de Gestion pour discussion et approba-
tion. Les actions de formation concerneront les personnels
techniques et administratifs de tous niveaux de
l'Administration des hydrocarbures et seront conduites au
moyen de stages au Congo ou à l'étranger, d'attribution de
bourses d'études à l'étranger et, le cas échéant, de la création
d'un centre de formation professionnelle au Congo. Le person-
nel en formation restera sous son statut d'origine et restera
rémunéré par son organisme originel de rattachement.

Les dépenses correspondant aux actions de formation consti-
tueront des Coûts Pétroliers.

16.2 L'Opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo, du personnel congolais. Dans la mesure où il ne serait
pas possible de trouver des ressortissants congolais ayant les
qualifications nécessaires pour occuper les postes à pourvoir,
l'Opérateur pourra embaucher du personnel étranger, confor-
mément à la réglementation en vigueur au Congo.

Article 17 - Informations - Confidentialité

17.1 Le Congo remettra à l'Opérateur à la Date d'Entrée en
Vigueur du Contrat les copies de toutes les données et infor-
mations nécessaires à la mise en œuvre des Travaux
Pétroliers. Cette remise n'entraïnera, à la charge de
l'Opérateur, aucun coût autre que ceux relatifs à la reproduc-
tion de ces données et informations.

17.2 Outre les obligations de fourniture d'informations aux
autorités congolaises mises à la charge du Contracteur par la
réglementation pétrolière, l'Opérateur fournira au Congo une
copie des rapports et documents suivants qui seront établis
après la Date d'Entrée en Vigueur du Contrat :

- rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géophysique :

- rapports d'études de synthèses géologiques ainsi que les
cartes y afférentes ;

- rapports de mesures, d'études et d'interprétation géophy-
siques, les cartes, profils, sections ou autres documents y
afférents, ainsi que, sur demande du Lens, l'original des
bandes magnétiques sismiques e

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies enre-
gistrées :

- rapports des tests ou essais de production réalisés ainsi
que de toute étude relative à la mise en débit ou en produc-
tion d'un puits :

- rapports concernant les analyses effectuées sur carotte ;

- études de gisement : et

- rapports de production.

Toutes les cartes, sections, profils. diagraphies et autres docu-
ments géologiques ou géophysiques seront fournis sur un sup-
port transparent ou, le cas échéant, sur un support magné-
tique adéquat pour reproduction ultérieure. Une portion repré-
sentative des carottes et des déblais de forage prélevés dans
chaque puits ainsi que des échantillons des fluides produits
pendant les tests ou essais de production seront également
fournis au Congo dans des délais raisonnables. A l'expiration
du Contrat pour quelque raison que ce soit, les documents ori-
ginaux et échantillons relatifs aux Travaux Pétroliers, y com-

12 Journal Officiel de la République du Congo

pris en cas de demande, les bandes magnétiques, seront remis
au Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'Opérateur sur les Travaux Pétroliers, dont au
moins une copie sera conservée en République du Congo.
Toutes les données techniques telles que citées ci-dessus
appartiennent au Congo.

17.3 Toutes les informations relatives à l'exécution du Contrat
qui n'ont pas été rendues publiques dans le cadre de l'appro-
bation du Contrat sont vis-à-vis des tiers. traitées comme
confidentielles par les Parties. Cette obligation ne concerne
pas :

i) Les informations relevant du domaine public :

ii) Les informations déjà connues par une Partie avant qu'elles
ne lui soient communiquées dans le cadre du Contrat ; et

ii) Les informations obtenues légalement auprès de tiers qui
les ont eux-mêmes obtenues légalement et qui ne font l'objet
d'aucune restriction de divulgation ni d'engagement de confi-
dentialité.

Les Parties peuvent cependant les communiquer, en tant que
de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées : ou
- aux instances judiciaires ou arbitrales dans le cadre de pro-
cédures judiciaires ou arbitrales, si elles y sont légalement
ou contractuellement obligées : ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui
communique de telles informations à une Société Affiliée se
porte garante envers l'autre Partie du respect de l'obligation
de confidentialité ; ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que
ces banques et organismes s'engagent à les tenir confiden-
tielles.

L'Opérateur peut également communiquer les informations
aux tiers fournisseurs, entrepreneurs et prestataires de servi-
ces intervenant dans le cadre du Contrat, à condition toutefois
qu'une telle communication soit nécessaire pour la réalisation
des Travaux Pétroliers et que lesdits tiers s'engagent à les tenir
confidentielles.

Les entités composant le Contracteur peuvent également com-
muniquer des informations à des tiers en vue d'une cession
d'intérêts pour autant que ces tiers souscrivent un engage-
ment de confidentialité dont copie sera communiquée au
Congo.

17.4 Sous réserve des dispositions du présent Contrat, aucu-
ne déclaration publique, annonce ou circulaire concernant les
conditions et les dispositions de ce Contrat ou les informations
concernant les activités des Parties et qui peuvent être consi-
dérées de temps à autre dans l'esprit de ces Parties comme
sensibles ne pourront être effectuées sans l'approbation pré-
alable et écrite de l'autre Partie.

Article 18 - Cessions

18.1 Toute Cession sur la Zone de Permis par l'une des entités
composant le Contracteur sera soumise à l'approbation préala-
ble du Ministre chargé des hydrocarbures. L'Administration
des hydrocarbures se réserve le droit d'effectuer aux frais du
Contracteur une mission d'information préalable pour l'exa-
men de la demande de cession. Le projet de Cession sera noti-
fié au Congo et l'approbation du Congo sera réputée avoir été
accordée, à défaut de décision officielle de rejet ou en cas
d'absence de réponse des autorités compétentes du Congo
dans le délai de deux (2) mois suivant la notification du projet
de Cession.

Edition Spéciale N° 07 - 2006

L'autorisation préalable est réputée accordée de plein droit si
la Cession intervient au profit d'une ou plusieurs Société(s)
Affiliée(s). Elle fait l'objet dans ce cas d'une simple notification
au Congo.

Tant que la SNPC n'aura pas remboursé les fonds qui lui
auront été avancés par les autres entités composant le
Contracteur dans le cadre de l'article 7.1 ci-dessus, la SNPC ne
sera pas autorisée à procéder à quelque Cession que ce soit
sauf le cas de cession totale de sa Participation à une entité
entièrement contrôlée par le Congo.

18.2 Il est convenu entre les Parties que si les associés de l'une
des entités composant le Contracteur envisagent une opéra-
tion qui aboutit au transfert de la majorité des actions ayant
droit de vote dans cette entité, ce projet sera porté à la
connaissance préalable du Congo.

Le Congo répondra dans les plus brefs délais à l'entité concer-
née pour lui signifier éventuellement que ce changement de
contrôle rend incompatible son maintien en qualité de mem-
bre du Contracteur, une telle décision ne pouvant pas être
prise par le Congo sans motif valable.

Dans ce cas, cette entité cessera d'être Partie au Contrat qui se
poursuit de plein droit pour les autres entités composant le
Contracteur, sauf pour celles-ci à demander à ce que le
Contrat soit résilié par anticipation sous réserve d'avoir rempli
les obligations légales, réglementaires et contractuelles.

En l'absence de réponse du Congo dans le délai d'un (1) mois,
l'opération de transfert des actions envisagées sera considérée
comme ne remettant pas en cause le maintien de l'entité
concernée en tant que membre du Contracteur.

18.3 Toutes Cessions au titre du présent article 18 ainsi les
formalités y afférentes sont exonérées de tout impôt, de toute
taxe, de tout droit d'enregistrement ou de toute autre contri-
bution de quelque nature que ce soit et n'auront aucune inci-
dence sur la récupération des Coûts Pétroliers.

Article 19 - Entrée en vigueur - Durée - Prorogation

19.1 Le Contrat sera approuvé par une loi et entrera en
vigueur à la date de promulgation de cette loi.

19.2 Le Contrat restera en vigueur pendant toute la durée
comprise entre la Date d'Entrée en Vigueur et la date de fin du
Contrat prévue à l'article 23 ci-dessous.

19.3 Si le Permis vient à expiration, il peut exceptionnellement,
sur demande motivée du Contracteur, être prorogé pour une
durée maximale de deux (2) ans et par période d'un (1) an.

19.4 La demande de prorogation visée à l'article 19.3 ci-dessus
est soumise mutatis mutandis aux mêmes règles que celles
applicables à la demande du Permis.

Article 20 - Force majeure

20.1 Aucun retard ou défaillance d'une Partie à exécuter l'une
quelconque des obligations découlant du Contrat ne sera
considéré(e) comme une violation audit Contrat si ce retard ou
cette défaillance est dû(ue) à un cas de force majeure, c'est-à-
dire à un événement imprévisible, irrésistible et indépendant
de la volonté de la Partie qui l'invoque.

Constitueront notamment un cas de force majeure pour les
besoins du présent article 20 toute insurrection, émeute, grève
{ou toute autre forme de perturbation du travail), incendie,
inondation ou toute autre cause qu'elle soit ou non similaire à
ce qui précède et qui ne peut être raisonnablement contrôlée
par la Partie invoquant la force majeure.

Si, par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du Contrat était différée, la durée
du retard en résultant. augmentée du temps qui pourrait être
Du 5 octobre 2006

nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des Travaux Pétroliers, serait ajoutée au
délai prévu au Contrat pour l'exécution de ladite obligation.

20.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai aux autres
Parties en spécifiant les éléments de nature à établir la force
majeure, et prendre, en accord avec les autres Parties, toutes
les dispositions utiles et nécessaires pour permettre la reprise
normale de l'exécution des obligations affectées dès la cessa-
tion de l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
devront continuer à être remplies conformément aux disposi-
tions du Contrat.

Article 21 - Droit applicable

Le Contrat sera régi par et interprété selon le droit congolais et
les principes de droit international applicables.

Article 22 - Règlement des différends

22.1 Tous les différends découlant du Contrat, à l'exception de
ceux visés à l'article 22.6 ci-dessous, qui surgiront entre le
Congo d'une part, et une ou plusieurs entités composant le
Contracteur d'autre part, qui ne pourront être résolus à l'amia-
ble. seront tranchés définitivement par arbitrage conformé-
ment aux règles de la convention pour le règlement des dif-
férends relatifs aux investissements entre Etats et ressortis-
sants d'autres Etats du 18 mars 1965 (ci-après désignée la
« Convention CIRDI »), à laquelle le Congo est partie, qui a
institué le Centre international pour le règlement des dif-
férends relatifs aux investissements (ci-après désigné le
« CIRDI »).

Les Parties déclarent qu'aux fins de l'article 25(1) de la
Convention CIRDI tout différend relatif au Contrat est un dif-
férend juridique résultant directement d'un investissement et
les Parties renoncent à toute immunité de juridiction et d'exé-
cution dont elles pourraient bénéficier et quant à leurs biens,
sauf aux biens d'ordre public du Congo.

22.2 Le Congo d'une part et l'entité ou les entités du
Contracteur partie(s) au différend d'autre part, participeront à
la constitution d'un tribunal arbitral en nommant chacune un
arbitre et en s'efforçant de se mettre d'accord sur la désigna-
tion d'un tiers arbitre qui sera le président du tribunal. A
défaut de désignation d'un arbitre ou d'un accord sur le tiers
arbitre, les dispositions de l'article 38 de la Convention CIRDI
s'appliqueront.

22.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbi-
trage et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre Partie au titre du Contrat.

22.4 Tous les différends pouvant survenir entre les entités
composant le Contracteur seront tranchés selon la clause d'ar-
bitrage du Contrat d'Association.

22.5 Dans l'hypothèse où le tribunal constitué sous l'égide du
CIRDI se déclarerait incompétent, les Parties conviennent que
tous différends découlant du présent contrat ou en relation
avec celui-ci seront tranchés définitivement suivant le règle-
ment d'arbitrage de la Chambre de commerce internationale
par un ou plusieurs arbitres nommés conformément à ce
règlement. L'arbitrage aura lieu à Paris, France. La procédure
se déroulera en langue française.

22.6 Si le Congo et une des entités du Contracteur sont en dés-
accord sur la détermination du prix des Hydrocarbures
Liquides dans le cadre de l'article 9 ci-dessus, le Congo ou
ladite entité pourra demander au Président de l'Institute of

Journal Officiel de la République du Congo

13

Petroleum à Londres, Grande-Bretagne, de désigner un expert
international qualifié, à qui le différend sera soumis. Si le
Président de l'Institute of Petroleum ne désigne pas d'expert,
chacune des Parties au différend pourra demander au Centre
international d'expertise de la Chambre de commerce interna-
tionale à Paris de procéder à cette désignation. Le Congo et
ladite entité fourniront à celui-ci toutes les informations qu'ils
jugeront nécessaires ou que l'expert pourra raisonnablement
demander.

22.7 Dans les trente (30) jours de la date de sa désignation,
l'expert communiquera au Congo et à ladite entité le prix qui,
à son avis, doit être utilisé en application de l'article 9
ci-dessus. Ce prix liera les parties et sera réputé avoir été arré-
té d'un commun accord entre celles-ci. L'expert ne sera pas un
arbitre, et les procédures relatives à l'arbitrage ne seront pas
applicables. Les frais et honoraires de l'Institute of Petroleum à
Londres ou du Centre international d'expertise de la Chambre
de commerce internationale, ainsi que de l'expert, seront par-
tagés par parts égales entre le Congo et ladite entité.

Article 23 - Fin du Contrat

23.1 Le Contrat prendra fin (i) lorsque le Permis et tous les
Permis d'Exploitation auront expiré ou ne seront pas renouve-
lés conformément aux dispositions du Contrat, ou (ii) aux cas
prévus par le Code des Hydrocarbures ou (iii) pour chaque
entité composant le Contracteur autre que la SNPC, en cas de
retrait volontaire ou involontaire conformément aux disposi-
tions prévues au Contrat d'Association. Nonobstant toute(s)
disposition(s) contraire(s) du Code des Hydrocarbures, les
Parties conviennent spécifiquement que le Contracteur peut
volontairement résilier le Contrat, à tout moment, en totalité
ou en partie, à condition toutefois qu'une telle résiliation n'ait
lieu qu'une fois que le Contracteur ait achevé ou pourvu à
l'achèvement de toutes les obligations au titre du Permis à la
date de résiliation du Contrat, étant précisé par ailleurs que
l'accord du Comité de Gestion prévu à l'article 4 ci-dessus ne
sera pas exigé dans le cas d'une telle résiliation.

23.2 Si une entité composant le Contracteur autre que la SNPC
souhaite se retirer volontairement conformément au Contrat
d'Association, le Contracteur en informera le Comité de
Gestion avec un préavis de soixante-quinze (75) jours. Dans les
quinze (15) jours de la date de réception de la notification toute
entité du Contracteur autre que la SNPC pourra choisir de se
retirer et en informera le Ministre en charge des hydro-
carbures et les autres entités du Contracteur par écrit. Son
retrait prendra effet à la même date que celui de l'entité renon-
çante.

Chaque entité qui n'aura pas exprimé ce choix dans le délai
susvisé est ci-après désignée « entité non renonçante », Le
Congo et le Contracteur se concerteront pour le transfert de la
Participation de l'entité ou des entités renonçantes pendant un
délai de soixante (60) jours à compter de la notification du pré-
avis de l'entité ou des entités renonçantes. Toute société
proposée par une entité renonçante pour remplacer la ou les
entités renonçantes ne sera acceptée à ce titre qu'après l'ac-
cord des autres entités non renonçantes et l'approbation pré-
alable du Ministre en charge des hydrocarbures

23.3 En cas de fin du Contrat telle que prévue à l'article 23.1
ci-dessus :

a) Conformément aux dispositions de l'article 14 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs
acquis au titre du Contrat et rendra compte de cette liquida-
tion au Comité de Gestion. Les frais de cette liquidation seront
supportés par le Contracteur: et

b) Le Contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du Contrat.

Article 24 - Garanties générales

24.1 Le Congo garantit pendant la durée du Contrat à chacu-

14 Journal Officiel de la République du Congo

ne des entités composant le Contracteur la possibilité de trans-
férer librement leurs revenus ou distributions vers des
banques étrangères de leur choix, de maintenir des avoirs en
devises dans ces banques et, sous réserve des dispositions de
l'article 38 du Code des Hydrocarbures, d'effectuer des paie-
ments en devises dans le cadre des opérations réalisées dans
le cadre du Contrat.

24.2 Le Congo garantit pendant la durée du Contrat à cha-
cune des entités composant le Contracteur la stabilité des
conditions générales, juridiques, financières, minières, fisca-
les, douanières et économiques dans lesquelles ils exercent
leurs activités, telles que ces conditions résultent de la légis-
lation et de la réglementation en vigueur à la date de signa-
ture du Contrat.

En conséquence et sous réserve de l'article 24.3 ci-dessous, les
droits de chacune des entités composant le Contracteur ne
seront en aucun cas soumis en quelque domaine que ce soit à
une mesure aggravante par rapport au régime défini au pre-
mier alinéa du présent article 24.2.

24.3 Par dérogation aux autres dispositions de l'article 24.2 ci-
dessus, les modifications apportées à la législation du travail
seront applicables de plein droit aux entités qui composent le
Contracteur sauf celles qui comportent des restrictions aux
droits de leurs actionnaires.

Article 25 - Adresses

Toute communication sera faite aux Parties aux adresses sui-
vantes :

a) Pour le Congo

Ministère des Hydrocarbures
B.P. 2120 Brazzaville
République du Congo

Télex : 5547KG

Tél. : +242 83 58 95

Fax : +242 83 62 43

b) Pour la Société Nationale des Pétroles du Congo

B.P. 188 Brazzaville
République du Congo
Tél. : +242 81 09 64
Fax : +242 81 04 92.

c) Pour Premier Oil Congo (Marine IX) Limited

23 Lower Belgrave Street
London SW1W ONR

United Kingdom
Tél. : +44 20 7730 1111
Fax : +44 20 7730 4696

d) Pour Ophir Congo (Marine IX} Limited

Tél. : +
Fax :+

Article 26 - Divers

Tous les avis et autres communications prévus au Contrat
seront donnés par écrit :

i) Soit par remise au représentant de la Partie au Comité de
Gestion ;

ii) Soit par courrier recommandé avec demande d'avis de
réception au représentant de la Partie au Comité de Gestion :

ii) Soit par télex, télécopieur ou télégramme, adressé au repré-
sentant de la Partie au Comité de Gestion qui doit être notifiée
à l'adresse appropriée ci-dessus.

Edition Spéciale N° 07 - 2006
Fait à Brazzaville en quatre (4) exemplaires, le 22 juin 2006

Pour la République du Congo :

Jean-Baptiste Tati Loutard
Ministre d'Etat, Ministre des Hydrocarbures

Pour la Société Nationale des Pétroles du Congo :

Denis Auguste Marie Gokana
Président-Directeur Général

Pour la société Premier Oil Congo (Marine IX) Limited :

R. A. Allan
Directeur

Pour la société Ophir Congo (Marine IX) Limited :

Tan Jackson
Directeur

ANNEXE I! :
PERMIS MARINE IX

ANNEXE II :
PROCEDURE COMPTABLE

CHAPITRE I - REGLES GENERALES

Article 17 - OBJET

La présente Procédure Comptable constitue l'annexe II au
Contrat de Partage de Production entre le Congo, la SNPC,
Premier Oil Congo (Marine IX) Limited et Ophir Congo (Marine
IX) Limited relatif au Permis Marine IX et dont elle fait partie

intégrante.

Elle fixe les méthodes, règles et procédures comptables aux-
quelles le Contracteur est tenu de se conformer au titre de la
comptabilisation des opérations résultant de l'exécution du
Contrat, ainsi que les rapports, états, déclarations, docu-
ments, informations et renseignements comptables et finan-
ciers, périodiques ou non, qui doivent obligatoirement être
fournis au Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente annexe ont la même
signification que celle qui leur est donnée dans le Contrat, à
moins que le contexte ne confère clairement à ces termes une
signification différente. Pour les besoins de la présente
Procédure Comptable, le « Contracteur » peut en outre
désigner chacune des entités qui le constituent, notamment
lorsqu'il s'agit des droits ou obligations leur incombant à titre
personnel. Certains des droits et obligations du Contracteur
peuvent être exercés par l'intermédiaire de l'Opérateur, notam-
ment, lorsqu'il s’agit d'opérations ou de comptes communs aux
entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente
annexe et les stipulations du Contrat, ces dernières prévalent.

Article 2 - COMPTABILISATION DES OPÉRATIONS
EN DEVISES

Conformément à l'article 5.7 du Contrat, le Contracteur tient
sa comptabilité en langue française et en dollars des Etats-
Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies autres que le US $, y compris le franc CFA, dans le
cadre des Travaux Pétroliers sera effectué en US $ à titre pro-
visoire sur la base des taux de change prévalant dans la

Du 5 octobre 2006

période et calculés conformément aux méthodes habituelles
du Contracteur,

Toute conversion entre francs CFA et Dollars devra être enre-
gistrée au taux de change applicable. A ces fins, le taux de
change moyen applicable sera le taux de change à l'achat pour
des francs CFA, tel qu'offert par les banques commerciales au
Congo pour les cinq (5) derniers jours pendant lesquels elles
ont été ouvertes le mois précédant le mois au cours duquel les
coûts et dépenses sont encourus.

Lorsque des débours sont effectués ou des paiements sont
reçus dans une devise autre que le Dollar ou le franc CFA, et
sont convertis à partir de/ou en Dollars ou en francs CFA, ces
débours ou paiements sont enregistrés pour le montant réel en
Dollars ou en francs CFA déboursé ou reçu résultant de cette
conversion,

Tout(e) avance, débours ou recette réalisée dans une devise
autre que le franc CFA ou le Dollar, qui n'est pas converti(e) à
partir de/ou en Dollars ou francs CFA est transcrit{e) en
Dollars à un taux égal à la moyenne arithmétique des cours
publiés par le Financial Times à la rubrique « Exchange Cross
Rates » publié le dernier jour ouvrable du mois précédant
l'opération concernée. Si la rubrique ne figure pas dans
1° «Exchange Cross Rates» alors les cours cotés sous la section
+ World Value of the Dollar » du Financial Times doivent être
utilisés.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de coûts pétroliers que ceux qui ont été
mouvementés par l'enregistrement initial, de façon à ce qu'il ne
réalise ni gain ni perte.

Le Contracteur fera parvenir au Congo, avec les états
trimestriels prévus au chapitre VII, un relevé des taux de
change utilisés pendant la période, tels que côtés comme ci-
dessus par les banques commerciales congolaises et/ou le
Financial Times.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies autres que le US $, y compris le franc CFA, et de
toutes autres opérations de change relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.

Article 3 - TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-après désignée la «
Comptabilité ») permettant de distinguer les Travaux
Pétroliers régis par le Contrat des autres activités éventuel-
lement exercées au Congo. La Comptabilité correspond à la
comptabilité analytique du Contracteur ou à des états de suivi
et de synthèse relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi
que l'original des pièces justificatives, contrats, factures et
autres documents relatifs à la Comptabilité sont conservés au
Congo. Les registres, comptes, livres et états comptables, ainsi
que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur est
tenu de fournir au Congo soit en vertu de la réglementation en
vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du Contrat dans les conditions, formes et délais indiqués au
chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-

Journal Officiel de la République du Congo 15

tion du Contracteur.
CHAPITRE II - COMPTABILITE GENERALE
Article 4 - PRINCIPES

I. La comptabilité générale enregistrant les activités des entités
constituant le Contracteur, exercées dans le cadre du Contrat,
doit être conforme aux règles, principes et méthodes du plan
comptable général des entreprises en vigueur au Congo (Plan
Comptable SYSCOHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les règles
et pratiques comptables généralement admises dans l'indus-
trie pétrolière dans la mesure où elles ne sont pas contraires
au Plan Comptable SYSCOHADA.

Il . Les réalisations au titre des Travaux Pétroliers sont impu-
tées au débit ou au crédit des comptes de Coûts Pétroliers dès
que les charges ou produits correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes
facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des pro-
duits à recevoir, c'est-à-dire des dettes ou créances certaines,
non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire diligence
pour que toute imputation provisionnelle soit régularisée dans
les plus brefs délais par la comptabilisation de la dépense ou
de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également pris en compte : ils sont
calculés sur la base d'estimation disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette nature
soit régularisée dans les plus brefs délais par la comptabili-
sation de la charge ou du produit réel(le) correspondant(e).

Article 5 - LE BILAN

La comptabilité générale doit refléter fidèlement la situation
patrimoniale du Contracteur, aussi bien active que passive, et
permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque
élément de l'actif et du passif et apprécier la situation finan-
cière du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des supplé-
ments d'apports correspondant à des biens ou espèces nouvel-
lement affectés auxdites opérations, et augmentée des prélève-
ments correspondant aux retraits, par l'entreprise, de biens ou
d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des Sociétés
Affiliées du Contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipula-
tions de l'article 14 du Contrat, sont enregistrés dans la
Comptabilité en permettant de faire ressortir clairement leur
statut juridique et leur valeur d'acquisition, de construction ou
de fabrication.

Chaque entité composant le Contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

Article 6 - COMPTES DE CHARGES

Peuvent être portés au débit des comptes de charges et pertes

16

par nature toutes les charges, pertes et frais, qu'ils soient
effectivement payés ou simplement dus, relatifs à l'Année
Civile concernée, à condition qu'ils soient justifiés et néces-
sités par les besoins des Travaux Pétroliers et qu'ils incombent
effectivement au Contracteur, à l'exclusion de ceux dont l'im-
putation n'est pas autorisée par les stipulations du Contrat.

Article 7 - COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et pro-
fits par nature, les produits de toute nature, liés aux Travaux
Pétroliers, qu'ils soient effectivement encaissés ou exigibles par
le Contracteur.

CHAPITRE III - LA COMPTABILITE DES
COUTS PETROLIERS

À — ELEMENTS DES COUTS PETROLIERS
ET PRINCIPES DE RECUPERATION

Article 8 - ÉLÉMENTS DES COÛTS
PÉTROLIERS

I. Suivant les mêmes règles et principes que ceux visés aux
articles 2 et 3 ci-dessus, le Contracteur tiendra, en permance,
une Comptabilité conformément à l'article 3 faisant ressortir le
détail des dépenses effectivement payées ou encourues par lui
et donnant droit à récupération en application des dispositions
du Contrat et de la présente annexe, les Coûts Pétroliers récu-
pérés par chaque entité composant le Contracteur, au fur et à
mesure de l'affectation de la production destinée à cet effet,
ainsi que les sommes venant en déduction des Coûts
Pétroliers. Ces Coûts Pétroliers seront actualisés conformé
ment aux dispositions de l'article 7.2.6 du Contrat et suivant
les mécanismes décrits à l'alinéa VIII ci-dessous.

Il. La Comptabilité des Coûts Pétroliers doit être sincère et
exacte ; elle est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et dégagés les
Coûts Pétroliers afférents, notamment, aux dépenses relatives
aux :

1) travaux de Recherche,
2) travaux de Développement,
3) travaux d'Exploitation,

4) travaux d'Abandon et aux provisions constituées en vue de
leur réalisation, et

5) activités connexes, annexes ou accessoires ainsi que la
Provision pour Investissements Diversifiés définie à l'article 10
du Contrat, en distinguant chacune d'elles.
En outre, les Coûts Pétroliers sont regroupés et présentés de
la manière prévue à l'article 7.2.4 du Contrat afin de faciliter
leur recouvrement à partir du « Cost Oil ».

HI. Pour chacune des activités ci-dessus, la Comptabilité des
Coûts Pétroliers doit permettre de faire ressortir :

1) Les dépenses relatives aux immobilisations corporelles,
notamment celles se rapportant à l'acquisition, la création, la
construction ou la réalisation :

a) de terrains,

b) de bâtiments (ateliers, bureaux, magasins, logements, labo-
ratoires, etc.),

c) d'installations de chargement et de stockage,

d) de voies d'accès et ouvrages d'infrastructure générale,

€) de moyens de transport des Hydrocarbures (canalisations
d'évacuation, bateaux-citernes, etc.),

f d'équipements généraux,

g) d'équipements et installations spécifiques,

h) de véhicules de transport et engins de génie civil,

1) de matériel et outillage (dont la durée normale d'utilisation

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006
est supérieure à une année),

j) de forages productifs,
k) d'autres immobilisations corporelles ;

2) Les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant :

a) aux travaux de terrain, de géologie et de géophysique, de
laboratoire, études, retraitement, etc.,

b) aux forages d'exploration,
c) aux autres immobilisations incorporelles ;

3) Les dépenses relatives aux matériels et matières consomma-
bles ;

4) Les dépenses opérationnelles de fonctionnement. I] s'agit
des dépenses de toute nature non prises en compte aux para-
graphes III, 1) à 3) ci-dessus, et liées directement à l'étude, la
conduite et l'exécution des Travaux Pétroliers ;

5) Les dépenses non opérationnelles. Il s'agit de dépenses sup-
portées par le Contracteur, liées aux Travaux Pétroliers et se
rapportant à la direction et à la gestion administratives desdi-
tes opérations.

IV) Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumérées
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) de l'Opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) des entités composant le Contracteur, pour les biens et ser-
vices qu'elles ont fournis elles-mêmes :

3) des Sociétés Affiliées ;
4) des tiers.

V) La Comptabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) le montant total des Coûts Pétroliers payés ou encourus par
le Contracteur ;

2) le montant total des Coûts Pétroliers récupérés :

3) les montants venant en diminution des Coûts Pétroliers et
la nature des opérations auxquelles se rapportent ces mon-
tants ;

4) le montant des Coûts Pétroliers restant à récupérer.

VI) La Comptabilité des Coûts Pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se rap-
portant directement, en application du Contrat et des stipula-
tions de la présente Annexe, aux Travaux Pétroliers, et consi-
dérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois :

1) Etre nécessaires à la réalisation des Travaux Pétroliers
conformément aux usages de l'industrie pétrolière,

2) Etre justifiées et appuyées de pièces et documents justifica-
tifs permettant un contrôle et une vérification par le Congo.

VII. La Comptabilité des Coûts Pétroliers enregistre, au crédit,
le montant des Coûts Pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à mesu-
re de leur encaissement, les recettes et produits de toute natu-
re qui viennent en déduction des Coûts Pétroliers.
Du 5 octobre 2006

VII. Aux fins de l'application de l'article 7.2.6 du Contrat, les
Coûts Pétroliers non récupérés à la fin d'un Trimestre donné
et imputés aux comptes des Coûts Pétroliers antérieurement
audit Trimestre sont actualisés, à la fin de chaque Trimestre,
selon la procédure suivante :

- les Coûts Pétroliers non récupérés pendant le Trimestre
concerné sont multipliés par une fraction dont le numéra-
teur est égal à l'indice tel qu'il s'applique à ce Trimestre
et dont le dénominateur est égal à l'indice correspondant
tel qu'il s'applique au Trimestre précédant le Trimestre
concerné ;

- pour cette actualisation, l'Indice du Trimestre à considérer
sera l'indice moyen entre l'indice au début du Trimestre et
celui pris à la fin du Trimestre considéré ; il sera retenu
comme date de paiement le quinzième jour du mois suivant
le mois d'imputation.

Cette indexation ne s'applique pas aux coûts des Travaux
d'Abandon tels que prévus à l'article 13.10 ci-dessous, aux
avances faites à la SNPC conformément aux dispositions du
Contrat d'Association et aux emprunts effectués auprès des
tiers pour le financement des Travaux Pétroliers. En consé-
quence, cette indexation ne portera que sur les financements
réalisés en fonds propres, y compris les avances en capital fai-
tes par les Sociétés Affiliées des entités composant le
Contracteur.

Article 9 - PRINCIPES DE RECUPERATION

Dès le démarrage de la production d'Hydrocarbures, sur l'un
des Permis d'Exploitation de la Zone de Permis, chaque entité
composant le Contracteur commencera à récupérer sa part des
Coûts Pétroliers relatifs à la Zone de Permis correspondante
selon les dispositions de l'article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation y com-
pris toutes les dépenses liées à tout projet social réalisé dans
le cadre de l'attribution du Permis :

2 - Coûts Pétroliers au titre des Travaux de Développement :

3 - Coûts Pétroliers au titre de la PID et des provisions et
dépenses décidées pour la couverture des Travaux d'Abandon:
et

4 - Coûts Pétroliers au titre des Travaux de Recherche ainsi
que tous les autres Coûts Pétroliers.

Les Coûts Pétroliers correspondant aux dépenses antérieures
à la Date d'Entrée en Vigueur du Contrat seront reclassés aux
fins du présent paragraphe dans les catégories correspondant
aux opérations effectuées, notamment celles correspondant
aux Travaux de Recherche et aux Travaux de Développement.

A l'intérieur de chaque catégorie, les Coûts Pétroliers seront
récupérés suivant le principe « first in, first out » : les Coûts
Pétroliers les plus anciens sont réputés récupérés ou récupé-
rables en premier.

Les montants avancés à la SNPC par les autres entités compo-
sant le Contracteur au titre du financement des Travaux
Pétroliers sur le Permis, conformément aux dispositions du
Contrat d'Association constituent des Coûts Pétroliers pour la
SNPC.

B - BASES D'IMPUTATION
Article 10 - PRINCIPES D'IMPUTATION
Les principes d'imputation et les méthodes analytiques habi-
tuelles du Contracteur en matière de répartition et de reverse-

ment doivent être appliqués de façon homogène, équitable et
non discriminatoire à l'ensemble de ses activités.

Journal Officiel de la République du Congo 17

Le Contracteur soumettra au Comité de Gestion toute modifi-
cation substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.

Article 11 - DEBIT DES COMPTES DE
COUTS PETROLIERS

Sont imputées au débit des comptes matérialisant les Coûts
Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité analy-
tique du Contracteur :

- imputation directe pour toutes les dépenses encourues au
titre des Travaux Pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des Coûts
Pétroliers : acquisition d'équipements, d'installations,
matériels et matières consommables, prestations de service
rendus par des tiers extérieurs, les Sociétés Affiliées du
Contracteur, etc. :

- imputation indirecte pour les dépenses et coûts encourus
au titre des Travaux Pétroliers dont la comptabilisation
dans les comptes de Coûts Pétroliers relève de taux d'œu-
vre internes et de clés de répartition ; ces dépenses et coûts
correspondent notamment aux prestations des départe-
ments et services fonctionnels ou opérationnels du
Contracteur et aux charges de fonctionnement non opéra-
tionnelles.

Article 12 - ACQUISITION D'IMMOBILISATIONS
ET DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés
par le Contracteur dans le cadre des Travaux Pétroliers et
effectivement affectés à ces Travaux Pétroliers sont comptabi-
lisés au prix de revient de construction, de fabrication, de créa-
tion ou de réalisation. Il convient de noter que certaines opéra-
tions de gros entretien devront figurer dans les actifs, confor-
mément aux pratiques habituelles du Contracteur, et être
comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables
nécessités par les Travaux Pétroliers et autres que ceux visés
ci-dessus, sont :

a) soit acquis pour utilisation immédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage tempo-
raire par le Contracteur (sans, toutefois, qu'ils aient été assi-
milés à ses propres stocks). Ces équipements, matériels et
matières consommables acquis par le Contracteur sont valori-
sés, pour imputation aux Coûts Pétroliers, à leur prix rendu à
pied d'œuvre (prix rendu Congo) sur la base des éléments sui-
vants :

1) le prix d'achat après ristournes et rabais,

2) les frais de transport, d'assurance, de transit, de manuten-
tion et de douane (et autres impôts et taxes éventuels) depuis
le magasin du vendeur jusqu'à celui du Contracteur ou jus-
qu'au lieu d'utilisation, selon le cas, et

3) lorsqu'il y a lieu, les frais de fonctionnement du magasin du
Contracteur incluant l'amortissement des bâtiments calculé
conformément au paragraphe 5 (b) du présent article, le coût
de gestion du magasin, les frais des services d'approvision-
nement locaux et, le cas échéant, hors du Congo.

b) Soit fournis par une des entités composant le Contracteur à
partir de ses propres stocks :

1) les équipements et matériels neufs, ainsi que les matières
consommables fournis par une des entités composant le
Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités sont valorisés, pour imputation, au dernier

18 Journal Officiel de la République du Congo

prix de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2) a) ci-dessus.

2) les matériels et équipements amortissables déjà utilisés
fournis par une des entités composant le Contracteur à partir
de ses propres stocks ou de ceux de ses autres activités, y
compris celles de ses Sociétés Affiliées, sont valorisés, pour
imputation aux Coûts Pétroliers, d'après le barème ci-après :

1 - Matériel neuf (Etat «A»)

Matériel neuf qui n'a jamais été utilisé : 100 % (cent pour cent)
du coût net correspondant au dernier prix de revient moyen
pondéré, calculé conformément aux dispositions du paragra-
phe 2) a) ci-dessus.

ii - Matériel en bon état (Etat « B »)

Matériel d'occasion en bon état et encore utilisable dans sa
destination initiale sans réparation : 75 % (soixante-quinze
pour cent) du coût net du matériel neuf tel que défini ci-des-
sus.

iii - Autre matériel usagé (Etat « C »)

Matériel encore utilisable dans sa destination initiale, mais
seulement après réparation et remis en état : 50 % (cinquan-
te pour cent) du coût net du matériel neuf tel que défini ci-des-
sus.

iv - Matériel en mauvais état (Etat « D »)

Matériel non utilisable dans sa destination initiale, mais qui
est utilisable pour d'autres services : 25 % (vingt-cinq pour
cent) du coût net du matériel neuf tel que défini ci-dessus.

Ferrailles et rebuts (Etat « E »)

v - Matériels hors d'usage et irréparable :
rebuts

La valeur des équipements et matériels fournis par une des
entités composant le Contracteur à partir de stocks apparte-
nant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant
ladite association.

prix courant des

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé
ci-dessus au-delà de ce que fait le fabriquant ou le revendeur
du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur ;
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation.

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
Contracteur crédite le compte des Coûts Pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en
propre au Contracteur et utilisés à titre temporaire pour les
besoins des Travaux Pétroliers, sont imputés aux Coûts
Pétroliers pour un montant de location couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation pour
les Travaux Pétroliers selon les règles de la comptabilité analy-
tique du Contracteur de l'investissement et de la rémunération
du capital investi,

c) les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormales desdits équipements et installations dans le cadre
des activités du Contracteur autres que les Travaux Pétroliers.
En tout état de cause, les coûts imputés aux Coûts Pétroliers
pour l'utilisation de ces équipements et installations ne doi-

Edition Spéciale N° 07 - 2006

vent pas excéder ceux qui seraient normalement pratiqués au
Congo par des entreprises tierces à des conditions de qualité
et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et
matières consommables acquis pour les besoins des Travaux
Pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'article 14 du Contrat.

Article 13 - DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts
Pétroliers au prix de revient pour le Contracteur des presta-
tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente annexe. Ces dépenses com-
prennent, notamment :

1) les impôts, droits et taxes payés au Congo

La Redevance et l'impôt sur les sociétés mentionnés à l'article
12 du Contrat ne sont pas imputables aux Coûts Pétroliers, à
l'exception de la Redevance calculée sur les Hydrocarbures
Liquides consommés par le Contracteur au cours des Travaux
Pétroliers ;

2) les dépenses de personnel et d'environnement du personnel

a) Principes

Dans la mesure où elles correspondent à un travail et à des
services effectifs et où elles ne sont pas excessives eu égard à
l'importance des responsabilités exercées, au travail effectué et
aux pratiques habituelles, ces dépenses couvrent tous les paie-
ments effectués ou charges encourues à l'occasion de l'utilisa-
tion et de l'environnement du personnel travaillant au Congo
pour la conduite et l'exécution des Travaux Pétroliers ou pour
leur supervision. Ce personnel comprend les personnes recru-
tées localement par le Contracteur et celles mises à la disposi-
tion de celui-ci par ses Sociétés Affiliées ou des tiers.

b) Eléments

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci-dessus, en vertu des
textes légaux et réglementaires, des conventions collectives,
des contrats de travail et du règlement propre au Contracteur
et, d'autre part, les dépenses payées ou encourues pour l'envi-
ronnement de ce personnel, notamment :

1) salaires et appointements d'activité ou de congé, heures
supplémentaires, primes et autres indemnités suivant les
réglementations internes en vigueur ;

2) charges patronales y afférentes résultant des textes légaux
et réglementaires, des conventions collectives et des conditions
d'emploi, y compris le coût des pensions et retraites :

3) dépenses payées ou encourues pour l'environnement du
personnel ; celles-ci représentent notamment :

i) les dépenses d'assistance médicale et hospitalière, d'assu-
rance sociale et toutes autres dépenses sociales particulières
au Contracteur, notamment liées à la scolarité des enfants de
son personnel et aux œuvres sociales, suivant les réglementa-
tions internes en vigueur ;

ii) les dépenses de transport des salariés, de leur famille et de
leurs effets personnels, lorsque la prise en charge de ces
dépenses par l'employeur est prévue par le contrat de travail :

ii) les plans de préretraite, de retraite et de réduction de per-
sonnel en proportion de la durée de l'affectation dudit person-
nel aux Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris les pres-
tations y afférentes, lorsque leur prise en charge par l'em-
Du 5 octobre 2006

ployeur est prévue par le contrat de travail (eau. gaz. électri-
cité, téléphone) ;

v) les indemnités payées ou encourues à l'occasion de l'instal-
lation et du départ des salariés :

vi) les dépenses afférentes au personnel administratif rendant
les services suivants : gestion et recrutement du personnel
local, gestion du personnel expatrié, formation professionnelle,
entretien et fonctionnement des bureaux et logement, lorsque
ces dépenses ne sont pas incluses dans les frais généraux ou
sous d'autres rubriques :

vii) les frais de location des bureaux ou leur coût d'occupation,
les frais des services administratifs collectifs (secrétariat.
mobilier, fournitures de bureau, informatique, télécommunica-
tions, etc.) :

viii) les frais de formation assurée par le Contracteur au Congo
ou à l'étranger par son personnel ou par des tiers.

€) Conditions d'imputation
Les dépenses de personnel correspondent :

1- soit à des dépenses directes imputées directement au comp-
te des Coûts Pétroliers correspondants,

2 - soit à des dépenses indirectes ou communes imputées au
compte des Coûts Pétroliers à partir des données de la comp-
tabilité analytique et déterminées au prorata du temps consa-
cré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effectuées
pour des montants réels ou pour des montants provisionnels
ou forfaitaires et excluent toute duplication de coûts.

3 - Les dépenses payées ou encourues à raison des prestations
de service fournies par les Tiers, les entreprises composant le
Contracteur ou les Sociétés Affiliées

Ces dépenses comprennent :

i) les services rendus par les Tiers, y compris par les Parties,
sont imputés à leur prix de revient comptable pour le
Contracteur, c'est-à-dire au prix facturé par les fournisseurs,
y compris tous droits, taxes et charges annexes éventuels ; les
prix de revient sont diminués de tous rabais, remises, ristour-
nes et escomptes obtenus par le Contracteur, soit directement,
soit indirectement.

ii) le coût des services techniques et professionnels fournis par
les salariés de l'une quelconque des Sociétés Affiliées du
Contracteur, tant à l'intérieur qu'à l'extérieur du Congo, con-
siste notamment en salaires, appointements, charges sala-
riales des salariés qui fournissent ces services, en une quote-
part du coût des matériels, équipements et installations qui
sont mis à disposition à l'occasion de ces prestations, ainsi que
les frais généraux y afférents. Ces coûts sont déterminés selon
les méthodes habituelles en coûts complets des Sociétés
Affiliées du Contracteur ; ils seront imputés conformément
aux pratiques comptables habituelles des Sociétés Affiliées sur
la base de facturations justifiées par des relevés d'unités d'œu-
vre (les unités d'œuvre utilisées pour évaluer et facturer l'as-
sistance technique correspondent à des temps agents et des
unités de compte spécifiques en ce qui concerne certaines
prestations : de manière générale, ces unités d'œuvre sont
imputées par saisie individuelle après validation hiérarchique).

Les imputations couvriront les services fournis notamment
dans les domaines suivants : ingénierie, géologie, géophy-
sique, forage et production, gisement et étude des réservoirs.
études économiques, rédaction, comptabilité, finance, mon-
tage et gestion des financements, trésorerie, fiscalité, droit,
relations avec le personnel et formation, gestion, direction,
traitement de données et achats, transit, contrats techniques,
dessin.

Journal Officiel de la République du Congo 19

iii) Lorsque le Contracteur utilise, pour les Travaux Pétroliers,
du matériel, des équipements ou des installations qui sont la
propriété exclusive d'une entreprise constituant le
Contracteur, il impute aux Coûts Pétroliers, au prorata du
temps d'utilisation, la charge correspondante, déterminée
selon ses méthodes habituelles et selon les principes définis au
paragraphe Il) ci-dessus. Cette charge comprend, notamment,
une quote-part :

1) de l'amortissement annuel calculé sur le «prix rendu Congo»
d'origine défini à l'article 12 ci-dessus :

2) du coût de la mise en œuvre, des assurances, de l'entretien
courant, du financement et des révisions périodiques ;

3) les frais de magasinage
Les frais de magasinage et de manutention (frais de personnel

et frais de fonctionnement des services) sont imputés aux
Coûts Pétroliers au prorata de la valeur des sorties de biens
enregistrées.

4) les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport
de personnel, de matériels ou d'équipements destinés et affec-
tés aux Travaux Pétroliers et qui ne sont pas déjà couvertes
par les paragraphes ci-dessus ou qui ne sont pas intégrées
dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise
en état des biens à la suite d'avaries ou de pertes résultant
d'incendies, inondations, tempêtes, vols, accidents ou toute
autre cause, sont imputées selon les principes définis dans la
présente annexe, sous réserve des dispositions de l'article 3.7
du Contrat.

Les sommes recouvrées auprès des compagnies d'assurance
pour ces avaries et pertes sont créditées aux comptes des
Coûts Pétroliers.

Les dépenses de cette nature supérieures à un million
(1.000.000) de US $ seront portées à la connaissance du
Comité de Gestion.

5) Les frais courants d'exploitation et les dépenses de mainte-
nance

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux Travaux Pétroliers sont impu-
tés aux Coûts Pétroliers à leur prix de revient pour charges en
imputation directe et sur la base des taux standard ou des clés
de répartition du Contracteur en vigueur pour les charges en
imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entre-
tien) du matériel, des équipements et des installations affectés
aux Travaux Pétroliers sont imputées aux Coûts Pétroliers au
prix de revient.

6) Les primes d'assurance et dépenses liées au règlement des
sinistres

Sont imputées aux Coûts Pétroliers :

a) les primes, commissions et frais relatifs aux assurances
contractées pour couvrir les Hydrocarbures extraits, les per-
sonnes et les biens affectés aux Travaux Pétroliers ou pour
couvrir la responsabilité civile du Contracteur à l'égard des
tiers dans le cadre desdits travaux :

b) les dépenses supportées par le Contracteur lors d'un sinis-
tre survenu dans le cadre des Travaux Pétroliers, celles sup-
portées en règlement de toutes pertes réclamations, dommages
et autres dépenses annexes, non couverts par les assurances
souscrites :

c) les dépenses payées en règlement de pertes, réclamations,
20 Journal Officiel de la République du Congo

dommages ou actions judiciaires, non couvertes par une assu-
rance et pour lesquelles le Contracteur n'est pas tenu de sous-
crire une assurance. Les sommes recouvrées auprès des assu-
rances au titre des polices et garanties sont comptabilisées
conformément à l'article 16(2) (d) ci-dessous.

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris,
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transaction-
nel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du
Contracteur ou par des Sociétés Affiliées, une rémunération,
correspondant au temps et aux coûts réellement supportés,
est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour
les services rendus par les Sociétés Affiliées ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des ser-
vices identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le Contracteur, y compris auprès
des Sociétés Affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont impu-
tés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios et
charges financières encourus sur la Zone de Permis conformé-
ment aux dispositions de l'article 46 du Code des
Hydrocarbures.

Les intérêts sur les fonds avancés à la SNPC conformément
aux dispositions du Contrat d'Association constituent des
Coûts Pétroliers pour la SNPC.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réali-
sées liées aux emprunts et dettes du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les
risques de change ou les manques à gagner liés à l'origine des
capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des Coûts Pétroliers ; elles ne peuvent,
par conséquent, être inscrites au compte des Coûts Pétroliers,
ni donner droit à récupération. Il en est de même des primes
et frais d'assurances que le Contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux Travaux Pétroliers et traitées directement en monnaie
autre que le Dollar sont également imputables aux Coûts
Pétroliers.

10) Coûts et provisions des travaux d'Abandon

Les coûts de Travaux d'Abandon seront récupérables au titre
des Coûts Pétroliers conformément à l'article 7.2.2 du Contrat.

Il s'agit :

- des provisions constituées par le Contracteur en exécution de
l'article 5.5 du Contrat. Ces provisions sont récupérables au
cours du Trimestre où elles sont passées :; et

- des coûts de remise en état des sites effectivement encourus
lors de l'exécution effective des Travaux d'Abandon, déduction
faite du montant des provisions constituées dans le cadre de
l'article 5.5 du Contrat correspondant à ces travaux.

Article 14 - AUTRES DEPENSES

1) Les frais exposés à l'occasion des contrôles et vérifications

Edition Spéciale N° 07 - 2006

opérés par le Congo conformément aux dispositions du
Contrat, sont inclus dans les Coûts Pétroliers.

2) Les dépenses raisonnablement engagées par le Contracteur
à l'occasion de la tenue des Comités de Gestion pour l'organi-
sation des Comités de Gestion et pour permettre au Congo d'y
participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non opé-
rationnelles, les charges encourues par le Contracteur au titre
de la direction et de la gestion administrative et financière des
activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et des
services administratifs et financiers du Contracteur au Congo,
que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de
ces frais est imputables aux Coûts Pétroliers à leur prix de
revient suivant les méthodes en vigueur du Contracteur :

b) d'autre part, à l'assistance générale (« Assistance Générale »)
destinée à couvrir la part équitable des frais de direction géné-
rale et administrative du groupe de l'Opérateur. Cette
Assistance Générale est imputable aux Coûts Pétroliers par
application au total des Coûts Pétroliers de la Zone du Permis
du barème forfaitaire suivant :

- (4 %) des Coûts Pétroliers correspondant aux Travaux de
Recherche;

- pour les travaux correspondant aux Travaux de
Développement, Exploitation et Abandon de l'exercice en
cours :

- (3 %) sur la tranche de O à (5.000.000) US Dollars :

- (2%) sur la tranche de (5.000.000) à (9.000.000) US Dollars;

- (1%) sur la tranche au-delà de (9.000.000) US Dollars.

Les tranches ainsi définies sont valables à compter de la date
de signature du Contrat et seront actualisées à compter du
premier janvier suivant la Date d'Entrée en Vigueur.

Les tranches de chaque Année Civile ultérieure N seront calcu-
lées en appliquant aux montants de l'année N -1 le coefficient:

Indice 2ÈME trimestre N -1
Indice 2ÈME trimestre N -2

4) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des Hydrocarbures jus-
qu'aux) point(s) d'enlèvement sont incluses dans les Coûts
Pétroliers. Il s'agit de toutes les dépenses effectuées ou pertes
subies liées à l'exécution des Travaux Pétroliers conformément
aux usages de l'industrie pétrolière et dont l'imputation aux
Coûts Pétroliers n'est pas exclue par les stipulations du
Contrat ou de la présente annexe.

5) Le Contracteur peut imputer aux Coûts Pétroliers toutes
autres dépenses qui n'ont pas été prises en compte dans les
stipulations des articles 12 et 13 ci-dessus, dans la mesure où
ces dépenses sont engagées par le Contracteur pour l'exécu-
tion des Travaux Pétroliers conformément aux usages de
l'Industrie Pétrolière. Ces dépenses comprennent notamment
les dépenses afférentes à toute urgence concernant la sécurité
des personnes et des biens dans le cadre des Travaux
Pétroliers.

Article 15 - COUTS NON RECUPERABLES
Les paiements effectués en règlement de frais, charges ou
dépenses exclues par les stipulations du Contrat ou de la pré-
sente Annexe ne sont pas pris en compte et ne peuvent donc
donner lieu à récupération.
Ces frais, charges et dépenses comprennent notamment :

1) les coûts et dépenses non liés aux Travaux Pétroliers ;
Du 5 octobre 2006

2) la Redevance (redevance minière proportionnelle) due au
Congo conformément à l'article 12.1 du Contrat, à l'exception
de la Redevance calculée sur les Hydrocarbures Liquides
consommés par le Contracteur au cours des Travaux
Pétroliers:

3) l'impôt sur les sociétés :
4) les bonus versés au Congo relatifs à la Zone de Permis ;

5) les intérêts, agios et frais se rapportant aux emprunts non
destinés à financer les Travaux Pétroliers et aux emprunts
pour le financement de la recherche :

6) les intérêts relatifs aux prêts consentis par les Sociétés
Affiliées du Contracteur dans la mesure où ces intérêts excè-
dent la limite prévue à l'article 13.8 ci-dessus ;

7) les pertes de change qui constituent des manques à gagner
résultant de risques liés à l'origine des capitaux propres et de
l'autofinancement du Contracteur.

Article 16 - CREDIT DES COMPTES DE
COUTS PETROLIERS

Pour chaque entité du Contracteur, doivent venir en déduction
des Coûts Pétroliers, notamment :

1) la valeur des quantités d'Hydrocarbures revenant aux
Contracteur en application des stipulations de l'article 7.2 du
Contrat, selon l'évaluation de l'article 9 du Contrat ;

2) tous autres recettes, revenus, produits et profits liés aux
Travaux Pétroliers, notamment ceux provenant :

a) de la vente de substances connexes :

b) du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des travaux
pétroliers :

c) de bénéfices de change réalisés sur les créances et les det-
tes du contracteur dans les mêmes conditions que les imputa-
tions de même nature au titre de l'article 15 ci-dessus :

d) des remboursements effectués par les assureurs, au titre
des avaries, pertes ou sinistres imputés aux coûts pétroliers ;

e) de règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux
coûts pétroliers :;

1) de cessions ou de location de biens acquis ou réalisés dans
le cadre des travaux pétroliers ;

£) de la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux coûts pétro-
liers :

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été
imputés en déduction du prix de revient des biens auxquels ils
se rapportent.

Article 17 - DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des Travaux
Pétroliers pour étre, soit déclassés ou considérés comme « fer-
railles et rebuts », soit rachetés par le Contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses Sociétés
Affiliées.

2) En cas de cession des matériels aux entités composant le
Contracteur ou à leurs Sociétés Affiliées, les prix sont détermi-
nés conformément aux dispositions de l'article 12(2)(b) de la
présente annexe, ou s'ils sont supérieurs à ceux résultant de

Journal Officiel de la République du Congo 21

l'application dudit article, convenus entre les Parties. Lorsque
l'utilisation du bien concerné dans les Travaux Pétroliers a été
temporaire et ne justifie pas les réductions de prix fixées à l'ar-
ticle visé ci-dessus, ledit bien est évalué de façon à ce que les
Coûts Pétroliers soient débités d'une charge nette correspon-
dant à la valeur du service rendu.

3) Les ventes à des tiers des matériels, équipements, installa-
tions et consommables sont effectuées par le Contracteur au
prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont débi-
tés au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de l'article 14 du Contrat, le Contracteur commu-
niquera au Comité de Gestion la liste des biens cédés confor-
mément au paragraphe (2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
Comité de Gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les Coûts Pétroliers restant à récupérer ne repré-
sentent plus que des dépenses d'exploitation, le produit de ces
ventes doit être versé au Congo ; le versement doit intervenir
dans les trente (30) jours suivant la date de l'encaissement du
prix par le Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du
Contracteur pour des opérations non couvertes par le Contrat,
les redevances correspondantes sont calculées à des taux qui,
sauf accord du Congo, ne peuvent être calculés sur une base
inférieure aux prix de revient.

CHAPITRE IV - INVENTAIRE
Article 18 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités
et en valeurs, de tous les biens meubles et immeubles acquis
ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques, suivant ses
méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer à une de ces opérations d'in-
ventaires tournants, il en informe l'Opérateur et la date en est
fixée d'un commun accord. Les frais relatifs à la participation
du Congo aux opérations d'inventaire sont à la charge du
Contracteur.

Le rapprochement de l'inventaire physique et de l'inventaire
comptable, tels qu'il résulte des comptes, sera fait par le
Contracteur. Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

CHAPITRE V - PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

A - REGLES GENERALES
Article 19 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Programmes
de Travaux et Budgets conformément à l'article 5 du Contrat.
Ces Programmes de Travaux et Budgets correspondants, qui
seront, au besoin, expliqués et commentés par le Contracteur.,
comporteront, notamment :

22 Journal Officiel de la République du Congo

1) un état estimatif détaillé des coûts. par nature,
2) un état valorisé des investissements, par grosses catégories,

3) une estimation des variations des stocks des matériels et
matières consommables,

4) un état prévisionnel des productions et coûts de production,
par Zone de Permis et par champ.

Concernant la prévision de production de l'Année Civile sui-
vante, cet état présentera un plan de production détaillant. par
champ et par mois, les quantités d'Hydrocarbures Liquides,
dont la production est prévue. En tant que de besoin, le
Contracteur fera parvenir des états rectificatifs.

B - PRESENTATION
Article 20 - PRESENTATION

Les Programmes de Travaux et Budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par Zone de Permis et par champ, et d'autre part, par
nature d'opérations : recherche, appréciation, développement,
exploitation, transport, stockage, gros entretien, autres.

C - SUIVI ET CONTROLE
Article 21 - SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'Année Civile en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisations, par ligne budgétaire.
Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
Dollars (1.000.000 US$).

Dans les quarante-cinq premiers jours de l'Année Civile, le
Contracteur fait parvenir au Congo la liste des comptes analy-
tiques constituant chaque ligne budgétaire, avec mise à jour
chaque trimestre, si nécessaire, de manière à permettre la
reconstitution des réalisations se rapportant aux lignes budgé-
taires des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VERIFICATION DES COMPTES
Article 22 - DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit
par ses propres agents, soit par l'intermédiaire d'un cabinet
international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuelle-
ment des périodes qui leur conviennent pour procéder à ces
vérifications, et les dates auxquelles celles-ci auront lieu sont
arrêtées, autant que possible, d'un commun accord, dans la
limite des délais de prescription prévus à l'article 5.6 du
Contrat.

Les sections de la comptabilité analytique du Contracteur qui
enregistrent des dépenses relatives à la fois aux Travaux
Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par l'in-
termédiaire du cabinet dont il utilise les services ou par l'inter-
médiaire des commissaires aux comptes du Contracteur
requis à cet effet, afin qu'ils puissent certifier que les procé-
dures comptables et financières du Contracteur sont correcte-
ment suivies et appliquées sans discrimination et de manière
équitable aux diverses opérations concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux
entités composant le Contracteur, feront l'objet de la fourni-
ture à la demande du Congo d'un certificat du cabinet interna-

Edition Spéciale N° 07 - 2006

tional chargé de certifier les comptes des sociétés concernées.
Ce cabinet devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable et non dis-
criminatoire. Les prestations d'assistance fournies par les
Sociétés Affiliées des entités composant le Contracteur doivent
être certifiées, par ledit cabinet, comme ayant été facturées
sans élément de profit pour lesdites Sociétés Affiliées. Les frais
des commissaires aux comptes seront payés par le
Contracteur en tant que frais récupérables.

Les Coûts Pétroliers enregistrés au cours de toute Année Civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'article 5.6 du Contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle un
désaccord subsiste après soumission au Comité de Gestion.
Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'article 5.5 du Contrat.

CHAPITRE VII - ETAT DES REALISATIONS -— SITUATIONS -—
COMPTES-RENDUS

Article 23 —- ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le
Contracteur fera parvenir au Congo, dans les conditions, for-
mes et délais indiqués ci-après, le détail des opérations et tra-
vaux réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui relatifs
aux Travaux Pétroliers.

Article 24 - ETAT DES TRAVAUX DE RECHERCHE
A - ETAT DES TRAVAUX DE RECHERCHE

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, le détail et la nature
des travaux d'exploration réalisés sur la Zone Contractuelle et
les dépenses s'y rapportant en distinguant par Zone de Permis,
notamment, les travaux relatifs :

1) à la géologie, en distinguant la géologie de terrain et la géo-
logie de bureau et de laboratoire ;

2) à la géophysique, par catégorie de travaux (sismique,
magnétométrie, gravimétrie, interprétation, etc.) et par équipe:

3) aux forages d'exploration, par puits :
4) aux forages d'appréciation, par puits :

5) aux pistes d'accès, puits d'eau et autres travaux se rappor-
tant au lieu du forage :

6) aux autres travaux de Recherche.

Article 25 - ETAT DES TRAVAUX DE DEVELOPPEMENT
ET D'EXPLOITATION

B- ETAT DES TRAVAUX DE DEVELOPPEMENT
ET D'EXPLOITATION

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment pour le Trimestre civil précédent, le détail et la nature
des Travaux de Développement et des Travaux d'Exploitation
effectués sur la Zone Contractuelle et les dépenses s'y rappor-
tant, en distinguant par Zone de Permis, notamment, les tra-
vaux relatifs :

Du 5 octobre 2006

1) aux forages de développement, par champ et par campagne
de forage :

2) aux installations spécifiques de production ;

3) aux forages de production, par champ et par campagne de
forage :

4) aux installations et moyens de transport des hydrocarbures
liquides par champ :

5) aux installations de stockage des Hydrocarbures Liquides
par champ, après traitement primaire.

Article 26 - ETAT DES VARIATIONS DES COMPTES
D'IMMOBILISATIONS ET DES STOCKS DE MATERIELS
ET DE MATIERES CONSOMMABLES

C - ETAT DES VARIATIONS DES COMPTES
D'IMMOBILISATIONS ET DES STOCKS DE MATERIELS
ET DE MATIERES CONSOMMABLES

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, les acquisitions et
créations d'immobilisations, de matériels et de matières
consommables nécessaires aux Travaux Pétroliers, par champ
et par grandes catégories, ainsi que les sorties (cessions, per-
tes, destructions, mises hors service) de ces biens.

Article 27 - ETAT DE PRODUCTION DU MOIS
D - ETAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément à l'article 17
du Contrat au plus tard le 28ème jour de chaque mois.

Il indiquera, par Zone de Permis et par champ, les quantités
d'Hydrocarbures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant à cha-
cune des Parties calculée sur des bases provisoires en applica-
tion des dispositions du Contrat.

Article 28 - ETAT DE LA REDEVANCE
E - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant
la fin de chacun des trois premiers Trimestres de l'Année Civile
et dans les quatre-vingt-dix jours suivant la fin du quatrième
Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées
au titre de la Redevance, les quantités d'Hydrocarbures
Liquides consommées par le Contracteur dans les Travaux
Pétroliers au cours du Trimestre civil, ainsi que les sommes
payées par le Contracteur au titre de la redevance sur ces der-
nières quantités.

Article 29 - ETAT DES QUANTITES D'HYDROCARBURES
LIQUIDES TRANSPORTEES AU COURS DU MOIS

F - ETAT DES QUANTITES D'HYDROCARBURES LIQUIDES
TRANSPORTEES AU COURS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28èME jour de
chaque mois.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides transportées au cours du mois précédent, entre le
champ et le point d'exportation ou de livraison, ainsi que
l'identification des canalisations utilisées et le prix du
transport payé lorsque celui-ci est effectué par des tiers. L'état
indiquera, en outre, la répartition provisoire résultant de

Journal Officiel de la République du Congo

23

l'article 27 ci-dessus entre les Parties des produits ainsi
transportés.

Article 30 - ETAT DES ENLEVEMENTS DU MOIS

G - ETAT DES ENLEVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides effectivement enlevées pour exportation ou livraison
par chaque Partie ou remises à elle, au cours du mois précé-
dent, en application des stipulations du Contrat.

En outre, chaque entité composant le Contracteur, fera parve-
nir au Congo, dans le même délai et pour son propre compte,
un état des quantités d'Hydrocarbures Liquides qu'elle a enle-
vées pour exportation ou livraison, en donnant toutes indica-
tions concernant chaque opération d'enlèvement ou de livrai-
son (acheteur, navire, prix, destination finale, etc.).

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité composant
Contracteur, notamment les contrats de vente à des tiers, les
factures et les connaissements.

Article 31 - ETAT DE RECUPERATION DES
COUTS PETROLIERS

H- ETAT DE RECUPERATION DES
COUTS PETROLIERS

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt-dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations présentant, pour le
Trimestre concerné, le détail du compte des Coûts Pétroliers
permettant, notamment, de faire ressortir pour chaque entité
composant le Contracteur :

1) les coûts pétroliers restant à récupérer à la fin du trimestre
précédant le trimestre concerné :

2) l'indice pour le trimestre concerné ;

3) les coûts pétroliers afférents aux activités du trimestre
concerné ;

4) les coûts pétroliers récupérés au cours du trimestre concer-
né avec indication, en quantités et en valeur, de la production
affectée à cet effet :;

5) les sommes venues en diminution des coûts pétroliers au
cours du trimestre concerné ;

6) les coûts pétroliers restant à récupérer à la fin du Trimestre
concerné.

Article 32 - INVENTAIRE DES STOCKS
D'HYDROCARBURES LIQUIDES

1- INVENTAIRE DES STOCKS D'HYDRO-
CARBURES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois.

Il indiquera, pour le mois précédent et par lieu de stockage :

1) les stocks du début du mois ;

2) les entrées en stock au cours du mois ;
3) les sorties de stock au cours du mois :
4) les stocks théoriques à la fin du mois :
5) les stocks mesurés à la fin du mois :
6) l'explication des écarts éventuels.

24 Journal Officiel de la République du Congo

Article 33 - ETAT DES BIENS MEUBLES ET IMMEUBLES
ACQUIS, CREES, LOUES OU FABRIQUES

J - ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS.
CREES, LOUES OU FABRIQUES

Le Contracteur tiendra en permanence dans la Comptabilité
un état détaillé de tous les biens meubles et immeubles acquis,
créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en
vertu des stipulations de l'article 14 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition, de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux Pétroliers (sortie) et le
sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le 9OËmME
jour de chaque Année Civile pour l'Année Civile précédente.

CHAPITRE VIII - DECLARATIONS ET
QUITUS FISCAUX

Article 34 - DECLARATIONS FISCALES
K - DECLARATIONS FISCALES

Chaque entité composant le Contracteur sera assujettie indivi-
duellement à l'impôt sur les sociétés conformément à l'article
12.2 du Contrat et au Code des Hydrocarbures. Elle se confor-
mera aux exigences des lois et règlements en vigueur, notam-
ment le Code Général des Impôts, en ce qui concerne le clas-
sement des recettes, la détermination de l'assiette fiscale, la
tenue et publication des livres et registres ainsi que la mise à
la disposition de ces livres et registres à l'Administration fisca-
le congolaise pour d'éventuels contrôles.

Il est entendu qu'aux termes de l'article 12.2 du Contrat, l'im-
pôt sur les sociétés dû par chacune des entités composant le
Contracteur est compris dans les parts d'Hydrocarbures
Liquides revenant au Congo à l'issue des affectations et des
partages définis aux articles 7 et 8 du Contrat.

Chaque entité composant le Contracteur préparera et dépose-
ra une déclaration de revenus couvrant son impôt sur les
sociétés et la soumettra au Congo avec toute la documentation
requise à titre de pièces justificatives de ses obligations en
matière d'impôt sur les sociétés.

Afin de permettre aux entités composant le Contracteur de
remplir leurs obligations de déclaration fiscale conformément
à l'article 12.2 du Contrat, le Congo déterminera après consul-
tation du Contracteur, la forme de ladite déclaration adaptée
au Contrat de Partage de Production.

Aux fins de l'application des dispositions de l'article 12.2 du
Contrat et pour chaque Année Civile, chaque entité composant
le Contracteur fournira au Congo et à l'administration fiscale
congolaise les informations suivantes :

A) les recettes provenant des ventes d'Hydrocarbures Liquides
acquis en vertu des articles 7 et 8 du Contrat ;

B) les dépenses et autres charges déductibles conformément à
l'article 7 du Contrat et au Code des Hydrocarbures :

C] l'assiette imposable de chaque entité est égale à la différen-
ce entre le montant des recettes définies en (A) auquel s'ajou-
te le montant de l'impôt à payer par le Congo à l'administra-
tion fiscale congolaise au nom et pour le compte de ladite enti-
té et le montant des dépenses et autres charges définies en (B);

D) l'impôt sur les sociétés de chaque entité, calculé au taux de
trente-cinq pour cent (35 %) appliqué à l'assiette ci-dessus.

Edition Spéciale N° 07 - 2006

Le Congo paiera et acquittera, au nom et pour le compte de
chaque entité composant le Contracteur, l'impôt sur les socié-
tés de cette entité, conformément à la législation en vigueur.

À réception de ces déclarations de revenus ainsi que des piè-
ces justificatives, le Congo fournira gratuitement à chaque
entité composant le Contracteur les quittances officielles accu-
sant réception du paiement de l'impôt sur les sociétés émises
au nom de chaque entité composant le Contracteur par les
autorités fiscales compétentes du Congo.

ANNEXE Ill :
REGIME DOUANIER
L. IMPORTATION

Conformément à l'article 12.3 du Contrat, cette annexe
énumère les catégories de biens qui (A) sont exonérés de droit
de douane et taxes à l'importation, (B) sont soumis au régime
de l'admission temporaire en franchise de droits de douane et
taxes à l'importation, (C) sont soumis aux droits de douane et
taxes à l'importation au taux de cinq (5) pour cent, et (D) sont
soumis au droit commun.

A) Catégorie A : importation en franchise

Les entités composant le Contracteur bénéficient de l'importa-
tion en franchise sur les matériels, équipements, fournitures,
produits et pièces détachées utilisés pour les travaux
pétroliers, qui sont énumérés à l'annexe II des actes n° 13/65-
UDEAC et n° 38/81-CD-1251.

Cette exonération s'applique notamment aux matériels et
équipement suivants ainsi qu'à leurs pièces détachées :

- matériel de forage et de sondage :

- équipement anti-éruption et de lutte contre l'incendie ;

- équipement de boues de forage, treuils de forage ;

- équipement de fond, de tubage et de cimentation ;

- équipement de mesure ;

- équipement des têtes de puits et d'essais de puits ;

- matériel de laboratoire :

- équipement de télétransmission pour communication avec
les sondes pétrolières, émetteurs récepteurs HF, UHF et
VHF y compris les talkies-walkies :

- matériel de radioguidage, équipement pour faisceaux
hertziens ;

- matériel de navigation (manilles, aussières, etc.) :

- matériel de télécopie ;

- ordinateurs de type Personal Computer et leurs accessoires
imprimantes, lecteurs de disquettes, climatiseurs utilisés
pour les équipements d'ordinateur) :

- câbles sous-marins et accessoires (boîtes de jonction,
risers, etc.) :

- équipement audio-visuel essentiellement destiné à la for-
mation :

- lubrifiants spécialement destinés à l'entretien des
machines.

Cette exonération ne s'applique pas aux véhicules de tourisme,
aux matériels et fournitures de bureau, au matériel à usage
domestique, aux vivres et boissons et d'une manière générale
aux matériels, fournitures, produits à l'usage courant n'ayant
aucun lien direct avec les Travaux Pétroliers.

B) Catégorie B : admission temporaire

Les entités composant le Contracteur bénéficient de l'admis-
sion temporaire avec dispense de caution pour les matériels et
machines de travaux publics autres que ceux visés ci-dessus,
les véhicules lourds et utilitaires, les matériels techniques
figurant sur la liste reprise à l'annexe II des actes n° 13/65 et
n° 38/81 et tout autre matériel utilisé pour les Travaux
Pétroliers importé temporairement par les entités du
Contracteur ou l'Opérateur, au nom des entités du

Du 5 octobre 2006 Journal Officiel de

Contracteur. Si un tel bien est perdu ou mis au rebut e
l'Opérateur remet une attestation à cet effet, aucun droit ot
taxe sera imposable,

C]) Catégorie C: droits de douane au taux réduit

Les entités composant le Contracteur seront assujetties à l'im-
position des droits de douane au taux réduit de cinq (5) pour
cent sur le matériel suivant importé par les entités composant
le Contracteur ou l'Opérateur n'ayant pas un lien direct avec
les Travaux Pétroliers :

- câbles électriques (à l'exception des câbles sous-marins et
accessoires) ;

- matériel de sécurité (chaussures, casques, gilets de sauve-
tage) à l'exception des combinaisons, gants, imperméables,
petits extincteurs soumis au droit commun ;

- papier tirage grand format se présentant sous forme de
rouleau et papier informatique.

D) Catégorie D: régime de droit commun

Les entités composant le Contracteur paieront les droits et
taxes de douane aux taux prévus par le droit commun sur les
matériels et objets à usage courant importés, non repris dans
une des trois catégories ci-dessus.

Il s'agit notamment du matériel à usage domestique, des
vivres et boissons, des appareils électroménagers, de la vais-
selle, du linge, des matériels et fournitures de bureau, de l'ap-
pareillage électronique, de l'outillage destiné aux ateliers
(marteaux, pinces, tourne-vis, etc.), des climatiseurs destinés
aux logements ou aux bureaux, sauf ceux mentionnés en caté-
gorie A ci-dessus.

II. EXPORTATION EN FRANCHISE

Exonération de toutes taxes, droits et contributions de quelque
nature que ce soit à l'exportation pour les Hydrocarbures, les
matériels, accessoires, pièces de rechange en réparation,
échantillons d'Hydrocarbures, d'huile, d'eau de formation et de
produits chimiques, carottes, prélèvements et échantillons
géologique, de matériels sous garantie entrant dans le cadre
des activités de recherche, d'exploitation, de stockage et de
transport des Hydrocarbures du Contracteur.

III. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre des contrats spécifiques passés avec le
Contracteur bénéficient des régimes définis ci-dessus sous
réserve de produire une attestation délivrée par l'Opérateur
pour le compte du Contracteur pour les matériels importés et
exportés.
